 

Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

BY AND BETWEEN

 

EMCLAIRE FINANCIAL CORP

 

AND

 

NORTHERN HANCOCK BANK AND TRUST cO.

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I CERTAIN DEFINITIONS 1       1.1. Certain Definitions 1       ARTICLE
II THE MERGER 8       2.1. Merger 8       2.2. Effective Time 9       2.3.
Articles of Association and Bylaws 9       2.4. Directors and Officers of
Farmers National and the Surviving Bank 9       2.5. Effects of the Merger 9    
  2.6. Tax Consequences 9     2.7. Possible Alternative Structures 9       2.8.
Absence of Control 10       ARTICLE III CONVERSION OF SHARES 10       3.1.
Conversion of NHBT Common Stock; Merger Consideration 10       3.2. Procedures
for Exchange of NHBT Common Stock 11       ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF NHBT 13       4.1. Organization 14       4.2. Capitalization 14  
    4.3. Authority; No Violation 15       4.4. Consents 16       4.5. Reports,
Regulatory Matters, Financial Statements 16       4.6. Taxes 17       4.7. No
Material Adverse Effect 20       4.8. Material Contracts; Leases; Defaults 20  
    4.9. Ownership of Property; Insurance Coverage 22       4.10. Legal
Proceedings 23       4.11. Compliance With Applicable Law 23       4.12.
Employee Benefit Plans 24       4.13. Brokers, Finders and Financial Advisors 26
      4.14. Environmental Matters 26       4.15. Loan Portfolio 27



 

i 

 

 

4.16. Related Party Transactions 28

 



4.17. Deposits 28       4.18. Required Vote 28     4.19. Risk Management
Instruments 29       4.20. Intellectual Property 29       4.21. Labor Matters 30
      4.22. NHBT Information Supplied 30       4.23. Investment Securities and
Commodities 30       4.24. Trust Accounts 30       4.25. No Other
Representations or Warranties 31       ARTICLE V REPRESENTATIONS AND WARRANTIES
OF THE COMPANY 31       5.1. Organization 31       5.2. Capitalization 32      
5.3. Authority; No Violation 32       5.4. Consents 33       5.5. Financial
Statements 33       5.6. Taxes 35       5.7. No Material Adverse Effect 36      
5.8. Legal Proceedings 36       5.9. Compliance With Applicable Law 36      
5.10. Securities Documents 37       5.11. Brokers, Finders and Financial
Advisors 37       5.12. Company Common Stock 37       5.13. Company Information
Supplied 37       5.14. No Other Representations or Warranties 38       ARTICLE
VI COVENANTS OF NHBT 38       6.1. Conduct of Business 38       6.2. Current
Information and Cooperation 41       6.3. Access to Properties and Records 43  
    6.4. Financial and Other Statements 43       6.5. Maintenance of Insurance
43       6.6. Disclosure Supplements 43



 

ii 

 

 



6.7. Consents and Approvals of Third Parties 44       6.8. Failure to Fulfill
Conditions 44       6.9. Reasonable Best Efforts 44       6.10. No Solicitation
44       6.11. Merger-Related Costs 47       6.12. 401(k) Plan; Other Benefit
Plans 47       6.13. Anti-takeover Provisions 48       ARTICLE VII COVENANTS OF
THE cOMPANY 48       7.1. Conduct of Business 48       7.2. Current Information
48       7.3. Financial and Other Statements 49       7.4. Disclosure
Supplements 49       7.5. Consents and Approvals of Third Parties 49       7.6.
Reasonable Best Efforts 49       7.7. Failure to Fulfill Conditions 49      
7.8. Employee Benefits 49       7.9. Directors and Officers Indemnification and
Insurance 51       7.10. Stock and Cash Reserve 51       7.11. Adverse Actions
52       ARTICLE VIII REGULATORY AND OTHER MATTERS 52       8.1. Shareholder
Meeting 52       8.2. Proxy Statement-Prospectus 52       8.3. Regulatory
Approvals 53       ARTICLE IX CLOSING CONDITIONS 53       9.1. Conditions to
Each Party’s Obligations under this Agreement 53       9.2. Conditions to the
Obligations of the Company under this Agreement 54       9.3. Conditions to the
Obligations of NHBT under this Agreement 55       ARTICLE X THE CLOSING 56      
10.1. Time and Place 56       10.2. Deliveries at the Pre-Closing and the
Closing 56       ARTICLE XI TERMINATION, AMENDMENT AND WAIVER 56       11.1.
Termination 56



 

iii 

 

 



11.2. Effect of Termination 57       11.3. Amendment, Extension and Waiver 58  
    ARTICLE XII MISCELLANEOUS 59       12.1. Confidentiality 59       12.2.
Public Announcements 59       12.3. Survival 59       12.4. Notices 59      
12.5. Parties in Interest 60       12.6. Complete Agreement 60       12.7.
Counterparts 60       12.8. Severability 60       12.9. Governing Law 61      
12.10. Interpretation 61       12.11. Specific Performance; Jurisdiction 61



 

iv 

 

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of May 4, 2017,
by and between Emclaire Financial Corp, a Pennsylvania corporation (“the
“Company”), and Northern Hancock Bank and Trust Co., a West Virginia chartered
bank (“NHBT”).

 

WHEREAS, the Board of Directors of each of the Company and NHBT (a) has
determined that this Agreement and the business combination and related
transactions contemplated hereby are in the best interests of their respective
institutions, (b) has determined that this Agreement and the transactions
contemplated hereby are consistent with and in furtherance of their respective
business strategies, and (c) has adopted a resolution approving this Agreement
and declaring its advisability;

 

WHEREAS, in accordance with the terms of this Agreement, NHBT will merge with
and into The Farmers National Bank of Emlenton, a wholly owned subsidiary of the
Company (“Farmers National”) (the “Merger”), pursuant to the terms hereof and
the Agreement of Merger substantially in the form attached hereto as Exhibit A
(which shall be executed by each of Farmers National and NHBT subsequent to the
execution of this Agreement);

 

WHEREAS, the parties intend the Merger to qualify as a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the Code; and

 

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the business transactions described in this
Agreement and to prescribe certain conditions thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

ARTICLE I
CERTAIN DEFINITIONS

 

1.1.          Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings
(unless the context otherwise requires, references to Articles and
Sections refer to Articles and Sections of this Agreement).

 

“ACA” shall have the meaning set forth in Section 4.12.2.

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.10.1.

 

“Acquisition Transaction” shall have the meaning set forth in Section 6.10.1.

 

“Affiliate” shall mean any Person who directly, or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such Person and, without limiting the generality of the foregoing,
includes any executive officer or director of such Person and any Affiliate of
such executive officer or director.

 

 1 

 

 

“Agreement” shall mean this agreement, together with any amendment hereto.

 

“Applications” shall mean the applications and/or notices for regulatory
approval and/or non-objection that are required by the transactions contemplated
hereby.

 

“Bank Regulator” shall mean any federal or state banking regulator, including
but not limited to the OCC, the FRB, the FDIC and the West Virginia Board, which
regulates Farmers National or NHBT, or any of their respective holding companies
or subsidiaries, as the case may be.

 

“Banking Code” shall mean the Banking Code of West Virginia.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings associations in the Commonwealth of
Pennsylvania are authorized or obligated by law or executive order to be closed.

 

“Certificates” shall mean certificates evidencing shares of NHBT Common Stock.

 

“Claim” shall have the meaning set forth in Section 7.9.1.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall have the meaning set forth in Section 2.2.2.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

“Code” shall have the meaning assigned in the recitals of this Agreement.

 

“Company” shall mean Emclaire Financial Corp, a Pennsylvania corporation, with
its principal executive office located at 612 Main Street, Emlenton,
Pennsylvania 16373.

 

“Company Audit Committee” shall have the meaning set forth in Section 5.5.3.

 

“Company Common Stock” shall mean the common stock, par value $1.25 per share,
of the Company.

 

“Company Compensation and Benefit Plans” shall mean all existing bonus,
incentive, pension, retirement, profit-sharing, employee stock ownership,
restricted stock, stock option, severance, welfare benefit plans (including paid
time off policies and other benefit policies and procedures), fringe benefit
plans, employment, consulting, settlement and employment and change in control
agreements and all other benefit practices, policies and arrangements maintained
by the Company or any Company Subsidiary in which any employee or former
employee, consultant or former consultant or director or former director of the
Company or any Company Subsidiary participates or to which any such employee,
consultant or director is a party or is otherwise entitled to receive benefits.

 

“Company Disclosure Schedule” shall mean a written disclosure schedule delivered
by the Company to NHBT specifically referring to the appropriate section of this
Agreement.

 

 2 

 

 

“Company Financial Statements” shall mean the (a) the audited consolidated
balance sheets of the Company and its Subsidiaries as of December 31, 2016 and
2015 and the consolidated statements of net income, comprehensive income,
changes in stockholders’ equity and cash flows (including related notes and
schedules, if any) of the Company and the Company Subsidiaries for each of the
two years ended December 31, 2016 and 2015, as set forth in the Company’s Annual
Report for the year ended December 31, 2016, and (b) the unaudited interim
consolidated financial statements of the Company and its Subsidiaries as of the
end of each calendar quarter following December 31, 2016, and for the periods
then ended, as filed by the Company in the Company’s Securities Documents.

 

“Company MAE Rep” shall mean each of the representations and warranties set
forth in the following sections and subsections:  5.1.1 (other than the first
sentence thereof), 5.1.2 (other than the first sentence thereof), 5.3.2
(beginning at clause (c)(ii) thereof), 5.4, 5.6, 5.7, 5.8, 5.9.1 (other than the
first sentence thereof), 5.9.2, 5.9.4 and 5.10.

 

“Company Regulatory Agreement” shall have the meaning set forth in Section
5.9.3.

 

“Company Securities Documents” shall mean all reports, prospectuses, proxy or
information statements, registration statements and all other documents filed,
or required to be filed, by the Company with the SEC pursuant to the Securities
Laws.

 

“Company Stock Benefit Plans” shall mean the Company (i) 2014 Stock Incentive
Plan and (ii) 2007 Stock Incentive Plan and Trust.

 

“Company Subsidiary” shall mean a Subsidiary of the Company.

 

“Continuing Employees” shall have the meaning set forth in Section 7.8.1.

 

“Dissenting Shareholder” shall have the meaning set forth in Section 3.2.9.

 

“Dissenting Shares” shall have the meaning set forth in Section 3.2.9.

 

“Effective Time” shall mean the date and time specified pursuant to Section 2.2
hereof as the effective time of the Merger.

 

“Environmental Laws” shall mean any applicable federal, state or local law,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or agreement with any
governmental entity relating to (1) the protection, preservation or restoration
of the environment (including, without limitation, air, water vapor, surface
water, groundwater, drinking water supply, surface soil, subsurface soil, plant
and animal life or any other natural resource), and/or (2) the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Materials of Environmental Concern.
The term Environmental Laws includes without limitation (a) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§ 9601, et seq.; the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901, et seq.; the Clean Air Act, as amended, 42 U.S.C. § 7401, et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251, et
seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq.;
the Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f, et seq.; and all comparable
state and local laws, and (b) any common law (including without limitation
common law that may impose strict liability) that may impose liability or
obligations for injuries or damages due to the presence of or exposure to any
Materials of Environmental Concern.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 3 

 

 

“Exchange Agent” shall mean American Stock Transfer& Trust Company, LLC, or such
other bank or trust company or other agent designated by the Company and
reasonably acceptable to NHBT.

 

“Exchange Fund” shall have the meaning set forth in Section 3.2.1.

 

“Exchange Ratio” shall have the meaning set forth in Section 3.1.3.

 

“Farmers National” shall mean The Farmers National Bank of Emlenton, a national
bank and wholly owned subsidiary of the Company.

 

“FDIA” shall mean the Federal Deposit Insurance Act, as amended.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.

 

“FHLB” shall mean the Federal Home Loan Bank of Pittsburgh.

 

“FRB” shall mean the Board of Governors of the Federal Reserve System.

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America, consistently applied with prior practice.

 

“Governmental Entity” shall mean any federal or state court, administrative
agency or commission or other governmental authority or instrumentality.

 

“HIPAA” shall have the meaning set forth in Section 4.12.2.

 

“Indemnified Parties” shall have the meaning set forth in Section 7.9.1.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” as used with respect to a Person (including references to such
Person being aware of a particular matter), shall mean those facts that are
known or should have been known after due inquiry by the executive officers (as
defined in Rule 3b-7 under the Exchange Act) of such Person, and includes any
facts, matters or circumstances set forth in any written notice from any Bank
Regulator or any other written notice received by that Person.

 

“Material Adverse Effect” shall mean, with respect to the Company or NHBT,
respectively, any effect that (a) is material and adverse to the financial
condition, results of operations or business of the Company and the Company
Subsidiaries taken as a whole, or NHBT and the NHBT Subsidiaries taken as a
whole, respectively, or (b) does or would materially impair the ability of
either the Company, on the one hand, or NHBT, on the other hand, to perform its
obligations under this Agreement on a timely basis or otherwise materially
threaten or materially impede the consummation of the transactions contemplated
by this Agreement; provided, however, that “Material Adverse Effect” shall not
be deemed to include the impact of (i) changes in laws and regulations affecting
banks or their holding companies generally, or interpretations thereof by courts
or Governmental Entities, (ii) changes in GAAP or regulatory accounting
principles generally applicable to financial institutions and their holding
companies, (iii) actions and omissions of a party hereto (or any of its
Subsidiaries) taken with the prior written consent of the other party, (iv) the
announcement of this Agreement and the transactions contemplated hereby, and
compliance with this Agreement on the business, financial condition or results
of operations of the parties and their respective subsidiaries, including the
expenses incurred by the parties hereto in consummating the transactions
contemplated by this Agreement, (v) changes in national or international
political or social conditions including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon or within the
United States, or any of its territories, possessions or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (vi) economic, financial market, or geographic conditions in general,
including changes in economic or financial markets or changes in interest rates;
(vii) any legal action asserted or other actions initiated by any holder of
shares of NHBT Common Stock or the holder of any shares of Company Common Stock
arising out of or related to this Agreement; or (viii) any failure, in and of
itself, by such party to meet any internal projections, forecasts or revenue or
earnings projections (it being understood that the facts giving rise or
contributing to such failure may be deemed to constitute, or be taken into
account in determining whether there has been or would reasonably be expected to
be, a Material Adverse Effect); except, with respect to clauses (i), (ii), (v)
and (vi), to the extent that the effects of such changes or conditions
disproportionately affect NHBT and its Subsidiaries taken as a whole or the
Company and its Subsidiaries taken as a whole, as the case may be, as compared
to similarly situated community banks and their holding companies located in the
United States.

 

 4 

 

 

“Material Contracts” shall have the meaning set forth in Section 4.8.3.

 

“Materials of Environmental Concern” shall mean pollutants, contaminants,
wastes, toxic substances, petroleum and petroleum products, and any other
hazardous or toxic materials regulated under Environmental Laws.

 

“Maximum Amount” shall have the meaning set forth in Section 7.9.3.

 

“Merger” shall have the meaning set forth in the recitals of this Agreement.

 

“Merger Consideration” shall mean the Per Share Stock Consideration together
with the Per Share Cash Consideration to be paid pursuant to the provisions of
Article III hereof, subject to adjustment as provided herein.

 

“Merger Registration Statement” shall mean the registration statement, together
with all amendments, filed with the SEC under the Securities Act for the purpose
of registering shares of the Company Common Stock to be offered to holders of
NHBT Common Stock in connection with the Merger.

 

“Nasdaq” shall mean the NASDAQ Global Market of the NASDAQ Stock Market.

 

“NBA” shall mean the National Bank Act.

 

“NHBT” shall mean Northern Hancock Bank and Trust Co., a West Virginia chartered
bank, with its principal executive office located at 226 Washington Street,
Newell, West Virginia 26050.

 

“NHBT 401(k) Plan” shall have the meaning set forth in Section 6.12.3.

 

“NHBT Audit Committee” shall have the meaning set forth in Section 4.5.4.

 

“NHBT Common Stock” shall mean the common stock, $10.00 par value per share, of
NHBT.

 

 5 

 

 

“NHBT Compensation and Benefit Plans” shall mean all existing bonus, incentive,
pension, retirement, profit-sharing, employee stock ownership, restricted stock,
stock option, severance, welfare benefit plans (including paid time off policies
and other benefit policies and procedures), fringe benefit plans, employment,
consulting, settlement and employment and change in control agreements and all
other benefit practices, policies and arrangements maintained by NHBT or any
NHBT Subsidiary in which any employee or former employee, consultant or former
consultant or director or former director of NHBT or any NHBT Subsidiary
participates or to which any such employee, consultant or director is a party or
is otherwise entitled to receive benefits.

 

“NHBT Disclosure Schedule” shall mean a written disclosure schedule delivered by
NHBT to the Company specifically referring to the appropriate section of this
Agreement.

 

“NHBT ERISA Affiliate” shall have the meaning set forth in Section 4.12.3.

 

“NHBT Financial Statements” shall mean (a) the audited consolidated balance
sheets of NHBT and its Subsidiaries as of December 31, 2016 and 2015 and the
consolidated statements of income, comprehensive income, shareholders’ equity
and cash flows (including related notes and schedules, if any) of NHBT and the
NHBT Subsidiaries for each of the three years ended December 31, 2016, 2015 and
2014, and (b) the unaudited interim consolidated financial statements of NHBT
and Subsidiaries as of the end of each calendar quarter following December 31,
2016 and for the periods then ended.

 

“NHBT MAE Rep” shall mean each of the representations and warranties set forth
in the following sections and subsections: 4.1.1 (other than the first sentence
thereof), 4.2.3, 4.2.4, 4.3.2 (beginning at clause (c)(ii) thereof), 4.4, 4.6,
4.7, 4.8, 4.9, 4.10, 4.11.1 (other than the first sentence thereof), 4.11.2,
4.12, 4.13, 4.14, 4.15, 4.17, 4.19, 4.20, 4.21, 4.23 and 4.25.

 

“NHBT Real Property” shall mean a parcel of real estate owned or leased by NHBT
or a NHBT Subsidiary.

 

“NHBT Recommendation” shall have the meaning set forth in Section 8.1.

 

“NHBT Regulatory Agreement” shall have the meaning set forth in Section 4.11.3.

 

“NHBT Regulatory Reports” shall mean the Consolidated Report of Condition and
Income of NHBT and accompanying schedules, as filed with the FDIC, for the six
month periods then ended beginning with the six month period ended December 31,
2015 through the Closing Date.

 

“NHBT Shareholders Meeting” shall have the meaning set forth in Section 8.1.

 

“NHBT Subsequent Determination” shall have the meaning set forth in Section
6.10.5.

 

“NHBT Subsidiary” shall mean a Subsidiary of NHBT.

 

“Notice of Superior Proposal” shall have the meaning set forth in Section
6.10.5.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“Participation Facility” shall have the meaning set forth in Section 4.14.1.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“PBCL” means the Pennsylvania Business Corporation Law.

 

“Pension Plan” shall have the meaning set forth in Section 4.12.2.

 

 6 

 

 

“Per Share Stock Consideration” shall mean such number of shares or fraction of
a share, as the case may be, of the Company Common Stock as is equal to the
Exchange Ratio, subject to adjustment as provided in Sections 3.1.5.

 

“Per Share Cash Consideration” shall mean $3.35, subject to adjustment as
provided in Section 3.1.5.

 

“Per Share Merger Consideration” shall mean, collectively, the Per Share Cash
Consideration together with the Per Share Stock Consideration.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust or “group” (as that term is defined
under the Exchange Act).

 

“Plan Termination Date” shall have the meaning set forth in Section 6.12.3.

 

“Policies, Practices and Procedures” shall have the meaning set forth in Section
4.23.2.

 

“Pre-Closing” shall have the meaning set forth in Section 10.1.

 

“Proxy Statement-Prospectus” shall have the meaning set forth in Section 8.2.1.

 

“Regulatory Approvals” shall mean the approval of any Bank Regulator that is
necessary in connection with the consummation of the Merger, and the related
transactions contemplated by this Agreement.

 

“REO” shall mean real estate acquired through foreclosure or in lieu of
foreclosure, including in-substance foreclosures.

 

“Rights” shall mean warrants, options, rights, convertible securities, stock
appreciation rights and other arrangements or commitments (including rights to
earned dividends or dividend equivalents thereon) which obligate an entity to
issue or dispose of any of its capital stock or other ownership interests or
which provide for compensation based on the equity appreciation of its capital
stock.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Subsidiary” shall mean a corporation, limited liability company, partnership,
trust, joint venture or other entity in which a Person owns, directly or
indirectly, an equity interest representing 50% or more of any class of the
capital stock thereof or other equity interests therein.

 

“Superior Proposal” shall have the meaning set forth in Section 6.10.2.

 

“Surviving Bank” shall have the meaning set forth in Section 2.1 hereof.

 

 7 

 

 

“Tax” shall mean any tax, including any fees, levies, duties, tariffs, imposts,
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any federal, state, provincial, local or foreign Taxing
Authority, including: (a) income, franchise, profits, gross receipts, ad
valorem, net worth, value added, sales, use, service, real, personal or
intangible property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, estimated, utility, severance, production, excise, stamp,
occupation, premiums, windfall profits, recording, transfer and gains taxes;
(b) interest, penalties, additional taxes and additions to tax imposed; and
(c) any obligations under any agreements or arrangements with any other Person
with respect to such amounts and including any liability for taxes of a
predecessor entity.

 

“Tax Return” shall mean any return, declaration, report, claim for refund,
estimates, elections, agreements, statements, declarations of estimated tax,
information returns or other documents of any nature or kind, relating to, or
required to be filed in connection with, any Taxes, including any schedule or
attachment thereto and amendments thereof, and including any information returns
or reports with respect to backup withholding and other payments to third
parties.

 

“Taxing Authority” shall mean any Governmental Entity responsible for the
imposition or collection of any Taxes, whether domestic or foreign.

 

“Termination Date” shall mean February 28, 2018.

 

“Termination Fee” shall have the meaning set forth in Section 11.2.2.

 

“Treasury Stock” shall have the meaning set forth in Section 3.1.2.

 

“Troubled Debt Restructurings” shall mean loans that are “troubled debt
restructurings” as defined in Statement of Financial Accounting Standards
No. 15, “Accounting by Debtors and Creditors for Troubled Debt Restructuring”
(ASC 310-40), or any successor thereto.

 

“West Virginia Board” shall mean the West Virginia Board of Banking and
Financial Institutions.

 

Other terms used herein are defined in the recitals and elsewhere in this
Agreement.

 

ARTICLE II
THE MERGER

 

2.1.          Merger.

 

Subject to the terms and conditions of this Agreement, at the Effective Time:
(a) NHBT shall merge with and into Farmers National under the laws of the United
States, with Farmers National as the resulting or surviving institution (the
“Surviving Bank”); and (b) in addition to the effects set forth in the NBA, the
applicable provisions of the regulations of the OCC and other applicable law,
the separate existence of NHBT shall cease and all of the rights, privileges,
powers, franchises, properties, assets, liabilities and obligations of NHBT
shall be vested in and assumed by Farmers National. As part of the Merger, each
share of NHBT Common Stock (other than Dissenting Shares) will be converted into
the right to receive the Per Share Merger Consideration pursuant to the terms of
Article III hereof.

 

 8 

 

 

2.2.          Effective Time.

 

The closing (“Closing”) shall occur no later than the close of business on the
twentieth calendar day following the satisfaction or (to the extent permitted by
applicable law) waiver of the conditions set forth in Article IX (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or (to the extent permitted by applicable law)
waiver of those conditions), or such other date that may be agreed to by the
parties.

 

The Merger shall be effected at and as of such date and time as mutually agreed
upon by Farmers National and NHBT in accordance with the terms of this Agreement
and as evidenced by a certification filed by Farmers National with the OCC on
the date of Closing (the “Closing Date”). The “Effective Time” shall mean the
date and time upon which the Merger shall be effective as specified by the OCC.

 

2.3.          Articles of Association and Bylaws.

 

The articles of association and bylaws of Famers National in effect immediately
prior to the Effective Time shall be the articles of association and bylaws of
the Surviving Bank, until altered, amended or repealed in accordance with their
terms and applicable law.

 

2.4.          Directors and Officers of Farmers National and the Surviving Bank.

 

The directors of Farmers National immediately prior to the Effective Time shall
be the directors of the Surviving Bank, each to hold office in accordance with
the articles of association and bylaws of Farmers National. The officers of
Farmers National immediately prior to the Effective Time shall be the officers
of the Surviving Bank, in each case until their respective successors are duly
elected or appointed and qualified.

 

2.5.          Effects of the Merger.

 

At and after the Effective Time, the Merger shall have the effects as set forth
in this Agreement, the NBA and the regulations of the OCC.

 

2.6.          Tax Consequences.

 

It is intended that the Merger shall constitute a reorganization within the
meaning of Section 368(a) of the Code, and that this Agreement shall constitute
a “plan of reorganization” as that term is used in Sections 354 and 361 of the
Code. From and after the date of this Agreement and until the Closing, each
party hereto shall use its reasonable best efforts to cause the Merger to
qualify, and will not knowingly take any action, cause any action to be taken,
fail to take any action or cause any action to fail to be taken which action or
failure to act could prevent the Merger from qualifying as a reorganization
under Section 368(a) of the Code. The Company and NHBT each hereby agrees to
deliver certificates substantially in compliance with IRS published advance
ruling guidelines, with customary exceptions and modifications thereto, to
enable counsel to deliver the legal opinion contemplated by Section 9.1.5, which
certificates shall be effective as of the date of such opinion.

 

2.7.          Possible Alternative Structures.

 

Notwithstanding anything to the contrary contained in this Agreement, prior to
the Effective Time the Company shall be entitled to revise the structure of the
Merger, including, without limitation, by merging NHBT into a newly created
wholly-owned Subsidiary of the Company; provided that (a) any such Subsidiary
shall become a party to, and shall agree to be bound by, the terms of this
Agreement; (b) there are no adverse federal or state income tax or other adverse
tax consequences to NHBT shareholders as a result of the modification; (c) the
consideration to be paid to the holders of NHBT Common Stock under this
Agreement is not thereby changed in kind or value or reduced in amount; and (d)
such modification will not materially delay or jeopardize the receipt of
Regulatory Approvals or other consents and approvals relating to the
consummation of the Merger, otherwise materially delay or jeopardize the
satisfaction of any condition to Closing set forth in Article IX or otherwise
adversely affect NHBT or the holders of NHBT Common Stock. The parties hereto
agree to appropriately amend this Agreement and any related documents in order
to reflect any such revised structure.

 

 9 

 

 

2.8.          Absence of Control.

 

Subject to any specific provisions of this Agreement, it is the intent of the
parties hereto that neither the Company nor Farmers National by reason of this
Agreement shall not be deemed (until consummation of the transactions
contemplated hereby) to control, directly or indirectly, NHBT or to exercise,
directly or indirectly, a controlling influence over the management or policies
of NHBT.

 

ARTICLE III
CONVERSION OF SHARES

 

3.1.          Conversion of NHBT Common Stock; Merger Consideration.

 

At the Effective Time, by virtue of the Merger and without any action on the
part of the Company, NHBT or the holders of any of the shares of NHBT Common
Stock, the Merger shall be effected in accordance with the following terms:

 

3.1.1.          The Company Shares. Each share of Company Common Stock that is
issued and outstanding immediately prior to the Effective Time shall remain
issued and outstanding following the Effective Time and shall be unchanged by
the Merger.

 

3.1.2.          Canceled NHBT Shares. Any shares of NHBT Common Stock held in
the treasury of NHBT (“Treasury Stock”) and any share of NHBT Common Stock owned
by the Company immediately prior to the Effective Time (other than shares held
in a fiduciary capacity or in connection with debts previously
contracted) shall, at the Effective Time, cease to exist, and the certificates
for such shares shall be canceled as promptly as practicable thereafter, and no
payment or distribution shall be made in consideration therefor.

 

3.1.3.          Except for Dissenting Shares, each outstanding share of NHBT
Common Stock shall be converted into the right to receive (i) 0.9793 (the
“Exchange Ratio”) of a share of Company Common Stock, subject to adjustment as
provided in Section 3.1.5 (the “Per Share Stock Consideration”), and (ii) a cash
payment, without interest, equal to $3.35 (the “Per Share Cash Consideration”).

 

3.1.4.          Rights of NHBT Shares Post-Effective Time. After the Effective
Time, shares of NHBT Common Stock shall be no longer outstanding and shall
automatically be canceled and shall cease to exist and shall thereafter by
operation of this section represent only the right to receive the Merger
Consideration, other than Dissenting Shares, and any dividends or distributions
with respect thereto or any dividends or distributions with a record date prior
to the Effective Time that were declared or made by NHBT on such shares of NHBT
Common Stock in accordance with the terms of this Agreement on or prior to the
Effective Time and which remain unpaid at the Effective Time. Dissenting Shares
shall have such rights as provided therefor under applicable law.

 

3.1.5.          Stock Splits, Etc. In the event the Company changes (or
establishes a record date for changing) the number of, or provides for the
exchange of, shares of Company Common Stock issued and outstanding prior to the
Effective Time as a result of a stock split, stock dividend, recapitalization,
reclassification, or similar transaction with respect to the outstanding Company
Common Stock and the record date therefor shall be prior to the Effective Time,
the Exchange Ratio shall be proportionately and appropriately adjusted; provided
that no such adjustment shall be made with regard to Company Common Stock if the
Company issues additional shares of Company Common Stock and receives fair
market value consideration for such shares.

 

 10 

 

 

3.1.6.          No Fractional Shares. Notwithstanding anything to the contrary
contained herein, no certificates or scrip representing fractional shares of
Company Common Stock shall be issued upon the surrender of Certificates for
exchange, no dividend or distribution with respect to Company Common Stock shall
be payable on or with respect to any fractional share, and such fractional share
interests shall not entitle the owner thereof to vote or to any other rights of
a shareholder of the Company. In lieu of the issuance of any such fractional
share, the Company shall pay to each former shareholder of NHBT who otherwise
would be entitled to receive such fractional share, an amount in cash (rounded
to the nearest cent), determined by multiplying (a) the fraction of a share
(after taking into account all shares of NHBT Common Stock held by such holder
at the Effective Time and rounded to the nearest thousandth when expressed in
decimal form) of Company Common Stock to which such holder would otherwise have
been entitled to receive pursuant to Section 3.1, and (b) the quotient obtained
by dividing the Exchange Ratio (subject to adjustment as provided in Section
3.1.5). For purposes of determining any fractional share interest, all shares of
NHBT Common Stock owned by a NHBT shareholder shall be combined so as to
calculate the maximum number of whole shares of Company Common Stock issuable to
such NHBT shareholder.

 

3.2.          Procedures for Exchange of NHBT Common Stock.

 

3.2.1.          Deposit of Merger Consideration. At or prior to the Effective
Time, the Company shall deposit, or shall cause to be deposited, with the
Exchange Agent (a) certificates representing the number of shares of Company
Common Stock sufficient to deliver the aggregate Per Share Stock Consideration
and (b) immediately available funds equal to the aggregate Per Share Cash
Consideration (collectively, the “Exchange Fund”), and the Company shall
instruct the Exchange Agent to timely pay the aggregate Merger Consideration
(including cash in lieu of fractional shares) in accordance with this Agreement.

 

3.2.2.          Exchange of Certificates. The Company shall cause the Exchange
Agent, as soon as practicable but in no event more than five (5) Business Days
after the Effective Time, to mail to each holder of a Certificate or
Certificates who has not previously surrendered such Certificate or
Certificates, a letter of transmittal for return to the Exchange Agent and
instructions for use in effecting the surrender of the Certificates for the
Merger Consideration (including cash in lieu of fractional shares), if any, into
which the NHBT Common Stock represented by such Certificates shall have been
converted as a result of the Merger. The letter of transmittal shall be subject
to the approval of NHBT (which shall not be unreasonably withheld, conditioned
or delayed) and specify that delivery shall be effected, and risk of loss and
title to the Certificates shall pass, only upon delivery of the Certificates to
the Exchange Agent. Upon proper surrender of a Certificate for exchange and
cancellation to the Exchange Agent, together with a properly completed letter of
transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor, the Merger Consideration into which such holder of
NHBT Common Stock shall have become entitled pursuant to the provisions of this
Article III and the Certificate so surrendered shall forthwith be canceled. No
interest will be paid or accrued on the cash payable in lieu of fractional
shares.

 

 11 

 

 

3.2.3.          Rights of Certificate Holders after the Effective Time. The
holder of a Certificate that prior to the Merger represented issued and
outstanding NHBT Common Stock shall have no rights, after the Effective Time,
with respect to such NHBT Common Stock except to surrender the Certificate in
exchange for the Merger Consideration as provided in this Agreement or to
exercise his or her rights as a Dissenting Shareholder to the extent such rights
are perfected. No dividends or other distributions with respect to Company
Common Stock shall be paid to the holder of any unsurrendered Certificate with
respect to the shares of Company Common Stock represented thereby, in each case
until the surrender of such Certificate in accordance with this Article III.
Subject to the effect of applicable abandoned property, escheat or similar laws,
following surrender of any such Certificate in accordance with this Article III,
the record holder thereof shall be entitled to receive, without interest,
(a) the amount of dividends or other distributions with a record date after the
Effective Time theretofore payable with respect to the whole shares of Company
Common Stock represented by such Certificate and not paid and/or (b) at the
appropriate payment date, the amount of dividends or other distributions payable
with respect to shares of Company Common Stock represented by such Certificate
with a record date after the Effective Time (but before such surrender date) and
with a payment date subsequent to the issuance of the Company Common Stock
issuable with respect to such Certificate.

 

3.2.4.          Surrender by Persons Other than Record Holders. In the event of
a transfer of ownership of a Certificate representing NHBT Common Stock that is
not registered in the stock transfer records of NHBT, the proper amount of cash
and/or shares of Company Common Stock shall be paid or issued in exchange
therefor to a person other than the person in whose name the Certificate so
surrendered is registered if the Certificate formerly representing such NHBT
Common Stock shall be properly endorsed or otherwise be in proper form for
transfer and the person requesting such payment or issuance shall pay any
transfer or other similar Taxes required by reason of the payment or issuance to
a person other than the registered holder of the Certificate or establish to the
satisfaction of the Company that the Tax has been paid or is not applicable.

 

3.2.5.          Closing of Transfer Books. From and after the Effective Time,
there shall be no transfers on the stock transfer books of NHBT of the shares of
NHBT Common Stock that were issued and outstanding immediately prior to the
Effective Time other than to settle transfers of NHBT Common Stock that occurred
prior to the Effective Time. If, after the Effective Time, Certificates
representing such shares are presented for transfer to the Exchange Agent, they
shall be canceled and exchanged for the Merger Consideration (including cash in
lieu of fractional shares) to be issued or paid in consideration therefor in
accordance with the procedures set forth in this Section 3.2.

 

3.2.6.          Return of Exchange Fund. Any portion of the Exchange Fund that
remains unclaimed by the shareholders of NHBT as of the six month anniversary of
the Effective Time may, to the extent permitted by applicable law, be returned
to the Company. In such event, any former shareholders of NHBT who have not
theretofore complied with this Section 3.2 shall thereafter look only to the
Company with respect to the Merger Consideration (including cash in lieu of any
fractional shares) and any unpaid dividends and distributions on Company Common
Stock deliverable in respect of each share of NHBT Common Stock such shareholder
holds as determined pursuant to this Agreement, in each case, without any
interest thereon. Notwithstanding the foregoing, none of the Company, NHBT, the
Exchange Agent or any other person shall be liable to any former holder of
shares of NHBT Common Stock for any amount delivered in good faith to a public
official pursuant to applicable abandoned property, escheat or similar laws.

 

3.2.7.          Lost, Stolen or Destroyed Certificates. In the event any
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such Certificate to be lost,
stolen or destroyed and, if reasonably required by the Company or the Exchange
Agent, the posting by such person of a bond in such amount as the Company may
determine is reasonably necessary as indemnity against any claim that may be
made against it with respect to such Certificate, the Exchange Agent will issue
in exchange for such lost, stolen or destroyed Certificate the Per Share Merger
Consideration for each share of NHBT Common Stock represented by such
Certificate deliverable in respect thereof pursuant to this Agreement.

 

 12 

 

 

3.2.8.          Withholding Rights. The Company or the Exchange Agent will be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement or the transactions contemplated hereby to any holder
of NHBT Common Stock such amounts as the Company (or any Affiliate thereof) or
the Exchange Agent are required to deduct and withhold with respect to the
making of such payment under the Code, or any applicable provision of U.S.
federal, state, local or non-U.S. tax law. To the extent that such amounts are
properly withheld by the Company or the Exchange Agent, such withheld amounts
will be treated for all purposes of this Agreement as having been paid to the
holder of the NHBT Common Stock in respect of whom such deduction and
withholding were made by the Company or the Exchange Agent.

 

3.2.9.          Dissenters’ Rights.

 

(A)         Each outstanding share of NHBT Common Stock, the holder of which has
provided notice of his or her intent to dissent under and in accordance with
applicable law and has not effectively withdrawn or lost such right as of the
Effective Time (the “Dissenting Shares”), shall not be converted into or
represent a right to receive the Merger Consideration hereunder, and the holder
thereof shall be entitled only to such rights as are granted by applicable law. 
NHBT shall give the Company prompt notice upon receipt by NHBT of any such
demands for payment of the fair value of such shares of NHBT Common Stock and of
withdrawals of such notice and any other related communications served pursuant
to the applicable provisions of applicable law (any shareholder duly making such
demand being hereinafter called a “Dissenting Shareholder”), and the Company
shall have the right to participate in all discussions, negotiations and
proceedings with respect to any such demands.  NHBT shall not, except with the
prior written consent of the Company, voluntarily make any payment with respect
to, or settle or offer to settle, any such demand for payment, or waive any
failure to timely deliver a written demand for appraisal or the taking of any
other action by such Dissenting Shareholder as may be necessary to perfect
appraisal rights under applicable law.  Any payments made in respect of
Dissenting Shares shall be made by the Company.

 

(B)         If any holder of Dissenting Shares shall fail to perfect or shall
have effectively withdrawn or lost the right to dissent, each share of NHBT
Common Stock of such holder shall be entitled to receive the Merger
Consideration.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF NHBT

 

Subject to the disclosures set forth in the NHBT Disclosure Schedules delivered
by NHBT to the Company prior to the execution of this Agreement (which schedule
sets forth, among other things, facts, circumstances and events the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more of
the representations and warranties contained in this Article IV, or to one or
more of NHBT’s covenants contained in Article VI (and making specific reference
to the Section of this Agreement to which they relate); provided, that (i) no
such item is required to be set forth as an exception to a representation or
warranty if its absence would not result in the related representation or
warranty being deemed untrue or incorrect, (ii) the mere inclusion of an item in
the NHBT Disclosure Schedules as an exception to a NHBT MAE Rep shall not be
deemed an admission by NHBT that such item represents a material exception or
that such item is reasonably likely to result in a Material Adverse Effect and
(iii) disclosure in any paragraph of the NHBT Disclosure Schedules shall apply
only to the indicated Section of this Agreement except to the extent that it is
reasonably clear on the face of such disclosure that it is relevant to another
paragraph of the NHBT Disclosure Schedules or another Section of this
Agreement), NHBT represents and warrants to the Company as follows:

 

 13 

 

 

4.1.          Organization.

 

4.1.1.          NHBT is a West Virginia chartered bank duly organized and
validly existing and in good standing under the laws of the State of West
Virginia. NHBT has the requisite corporate power and authority to carry on its
business as now conducted and is duly licensed or qualified to do business in
the states of the United States where its ownership or leasing of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified or licensed and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect on NHBT. The
deposits of NHBT are insured by the FDIC to the fullest extent permitted by law,
and all premiums and assessments required to be paid in connection therewith
have been paid by NHBT when due. NHBT is a member in good standing of the FHLB
and owns the requisite amount of stock therein.

 

4.1.2.          NHBT Disclosure Schedule 4.1.2 sets forth each NHBT Subsidiary.
Each NHBT Subsidiary is a corporation, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization. Each NHBT Subsidiary has the
requisite corporate or other entity power and authority to carry on its business
as now conducted. Each NHBT Subsidiary is duly licensed or qualified to do
business in the states of the United States and foreign jurisdictions where its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or licensed and in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect on NHBT.

 

4.1.3.          The respective minute books of NHBT and each NHBT Subsidiary
accurately record all material corporate or other entity actions of their
respective shareholders and boards of directors, or their other entity
equivalents (including committees).

 

4.1.4.          Prior to the date of this Agreement, NHBT has made available to
the Company true and correct copies of the articles of incorporation, charter
and bylaws, or their other entity equivalents, of NHBT and the NHBT
Subsidiaries, each as in effect as of the date hereof.

 

4.2.          Capitalization.

 

4.2.1.          The authorized capital stock of NHBT consists of 59,681 shares
of common stock, $10.00 par value per share, of which as of the date hereof,
59,681 shares are outstanding, validly issued, fully paid and nonassessable and
free of preemptive rights. There are no shares of NHBT Common Stock held by NHBT
as Treasury Stock. Neither NHBT nor any NHBT Subsidiary has or is bound by any
Rights of any character relating to the purchase, sale or issuance or voting of,
or right to receive dividends or other distributions on any shares of NHBT
Common Stock, or any other security of NHBT or a NHBT Subsidiary or any
securities representing the right to vote, purchase or otherwise receive any
shares of NHBT Common Stock or any other security of NHBT or any NHBT
Subsidiary, or pursuant to which NHBT or any NHBT Subsidiary is or could be
required to register shares of NHBT capital stock or other securities under the
Securities Act.

 

4.2.2.          Except for the NHBT Subsidiaries, NHBT does not possess,
directly or indirectly, any equity interest in any corporate entity, except for
equity interests held in the investment portfolios of NHBT Subsidiaries, equity
interests held by NHBT Subsidiaries in a fiduciary capacity, and equity
interests held in connection with the lending activities of NHBT Subsidiaries,
including stock in the FHLB. Except as disclosed in NHBT Disclosure Schedule
4.2.2, NHBT, directly or indirectly, owns all of the outstanding shares of
capital stock of or all equity interests in each NHBT Subsidiary free and clear
of all liens, security interests, pledges, charges, encumbrances, agreements and
restrictions of any kind or nature.

 

 14 

 

 

4.2.3.          Except as set forth on NHBT Disclosure Schedule 4.2.3, to the
Knowledge of NHBT, no Person or “group” (as that term is used in
Section 13(d)(3) of the Exchange Act), is the beneficial owner (as defined in
Section 13(d) of the Exchange Act) of 5% or more of the outstanding shares of
NHBT Common Stock.

 

4.2.4.          NHBT Disclosure Schedule 4.2.4 sets forth NHBT’s and all NHBT
Subsidiaries’ capital stock, equity interest or other direct or indirect
ownership interest in any Person other than a NHBT Subsidiary, where such
ownership interest is equal to or greater than five percent (5%) of the total
ownership interest of such Person.

 

4.3.          Authority; No Violation.

 

4.3.1.          NHBT has full corporate power and authority to execute and
deliver this Agreement and, subject to receipt of the Regulatory Approvals and
the approval of this Agreement by NHBT’s shareholders, to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by NHBT and the consummation by NHBT of the transactions contemplated hereby,
including the Merger, have been duly and validly approved by the Board of
Directors of NHBT, and no other corporate proceedings on the part of NHBT,
except for the approval of the NHBT shareholders, is necessary to consummate the
transactions contemplated hereby, including the Merger. This Agreement has been
duly and validly executed and delivered by NHBT, and subject to due and valid
execution and delivery of this Agreement by the Company, constitutes the valid
and binding obligation of NHBT, enforceable against NHBT in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity.

 

4.3.2.          Subject to receipt of Regulatory Approvals and NHBT’s and the
Company’s compliance with any conditions contained therein, and to the receipt
of the requisite approval of the shareholders of NHBT, (a) the execution and
delivery of this Agreement by NHBT, (b) the consummation of the transactions
contemplated hereby, and (c) compliance by NHBT with any of the terms or
provisions hereof does not and will not (i) conflict with or result in a breach
of any provision of the articles of incorporation, certificate of formation,
limited liability company agreement, bylaws, or other similar organizational or
governing document of NHBT or any NHBT Subsidiary; (ii) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to NHBT or any NHBT Subsidiary or any of their respective properties
or assets; (iii) violate, conflict with, result in a breach of any provisions
of, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default), under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration or the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of NHBT or any NHBT Subsidiary
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement, commitment or other
instrument or obligation to which any of them is a party, or by which they or
any of their respective properties or assets may be bound or affected; or (iv)
contravene, conflict with or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate or modify, any governmental authorization
that is held by NHBT or any NHBT Subsidiary.

 

4.3.3.          The NHBT Board of Directors has determined that the Merger, on
the terms and conditions set forth in this Agreement, is advisable and in the
best interests of NHBT and its shareholders, that it will recommend that NHBT’s
shareholders vote in favor of the Merger, subject to Section 6.10.5 of this
Agreement, on the terms and conditions set forth in this Agreement, and has
directed that the Merger, on the terms and conditions set forth in this
Agreement, be submitted to NHBT’s shareholders for consideration at a duly held
meeting of such shareholders and, except for the approval of this Agreement by a
vote of a majority of the shares of represented and entitled to vote at the NHBT
Shareholders Meeting, no other proceedings on the part of NHBT are necessary to
approve this Agreement or to consummate the transactions contemplated hereby.

 

 15 

 

 

4.4.          Consents.

 

Except for (a) filings with Bank Regulators, the receipt of the Regulatory
Approvals, and compliance with any conditions contained therein, (b) the filing
with the SEC of the Merger Registration Statement, (c) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the issuance of the shares of
Company Common Stock pursuant to this Agreement, and (d) the approval of this
Agreement by the requisite vote of the shareholders of NHBT, no consents,
waivers or approvals of, or filings or registrations with, any Governmental
Entity are necessary, and no consents, waivers or approvals of, or filings or
registrations with, any other third parties are necessary, in connection with
(x) the execution and delivery of this Agreement by NHBT, and (y) the completion
of the Merger by NHBT and the other transactions contemplated by this Agreement.
NHBT has no Knowledge of any fact or circumstance pertaining to NHBT that would
cause it to reasonably believe that any Regulatory Approvals or other required
consents or approvals will not be received.

 

4.5.          Reports, Regulatory Matters, Financial Statements.

 

4.5.1.          The NHBT Regulatory Reports have been prepared in all material
respects in accordance with applicable regulatory accounting principles and
practices throughout the periods covered by such statements. NHBT has previously
made available to the Company the NHBT Regulatory Reports.

 

4.5.2.          NHBT has previously made available to the Company the NHBT
Financial Statements. The NHBT Financial Statements have been prepared in
accordance with GAAP, and (including the related notes where applicable) fairly
present in each case in all material respects, the consolidated financial
position, results of operations and cash flows of NHBT and the NHBT Subsidiaries
on a consolidated basis as of and for the respective periods ending on the dates
thereof, in accordance with GAAP during the period involved, except as indicated
in the notes thereto, or in the case of unaudited statements for periods
subsequent to December 31, 2016.

 

4.5.3.          At the date of each balance sheet included in the NHBT Financial
Statements or the NHBT Regulatory Reports, NHBT did not have any material
liabilities, obligations or loss contingencies of any nature (whether absolute,
accrued, contingent or otherwise) of a type required to be reflected in such
NHBT Financial Statements or NHBT Regulatory Reports or in the footnotes thereto
which are not fully reflected or reserved against therein or fully disclosed in
a footnote thereto and subject, in the case of any unaudited statements, to
normal, recurring audit adjustments and the absence of footnotes. The NHBT
Financial Statements reflect only actual transactions and all other books and
records, including the NHBT Financial Statements, of NHBT and the NHBT
Subsidiaries have been, and are being, maintained in all material respects in
accordance with applicable legal and accounting requirements and reflect only
actual transactions.

 

 16 

 

 

4.5.4.          The records, systems, controls, data and information of NHBT and
its Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of NHBT or its Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 4.5.4. NHBT (a) has implemented and maintains a system of internal
control over financial reporting that is designed to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of its financial statements for external purposes in accordance with GAAP, and
(b)  has disclosed, based on its most recent evaluation prior to the date
hereof, to NHBT’s outside auditors and the audit committee of NHBT’s Board of
Directors (the “NHBT Audit Committee”) and as set forth in NHBT Disclosure
Schedule 4.5.4 (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect NHBT’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in NHBT’s internal
control over financial reporting. These disclosures (if any) were made in
writing to NHBT’s auditors and the NHBT Audit Committee and a copy has
previously been made available to the Company.

 

4.5.5.          Except as otherwise set forth in NHBT Disclosure Schedule 4.5.5,
since December 31, 2015, (a) neither NHBT nor any of its Subsidiaries nor any
director or executive officer of NHBT or any of its Subsidiaries has received or
otherwise had or obtained Knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of NHBT or any of its Subsidiaries or their
respective internal accounting controls, including any complaint, allegation,
assertion or claim that NHBT or any of its Subsidiaries has engaged in illegal
accounting or auditing practices, and (b) no attorney representing NHBT or any
of its Subsidiaries, whether or not employed by NHBT or any of its Subsidiaries,
has reported evidence of a breach of fiduciary duty or similar violation by NHBT
or any of its officers, directors, employees or agents to the Board of Directors
of NHBT or any committee thereof or to any director or executive officer of
NHBT.

 

4.6.          Taxes.

 

4.6.1.          NHBT and the NHBT Subsidiaries are collectively a single
pass-through entity for federal income tax purposes, with NHBT at all times
since its incorporation being an “S” corporation under Section 1361 of the Code
and with each NHBT Subsidiary at all times during its ownership by NHBT being a
Qualified Subchapter S Subsidiary under the Code. No event has ever occurred
that could prior to the Effective Time adversely affect the “S” corporation
status of NHBT or the Qualified Subchapter S Subsidiary status of any NHBT
Subsidiary for federal income tax purposes. NHBT and each NHBT Subsidiary has
timely and duly filed all Tax Returns required to be filed by or with respect to
NHBT and every NHBT Subsidiary, either separately or as a member of a group of
corporations, on or prior to the date hereof and will timely and duly file all
Tax Returns required to be filed by or with respect to NHBT and every NHBT
Subsidiary, either separately or as a member of a group of corporations, on or
prior to the Closing Date, taking into account any extensions (all such Tax
Returns being accurate and correct in all material respects and prepared in
substantial compliance with all applicable laws and regulations) and has duly
paid or made provisions that are adequate for the payment of all Taxes which
have been incurred by or are due or claimed to be due from NHBT and any NHBT
Subsidiary by any Taxing Authority on or prior to the date hereof other than
Taxes or other charges which (a) are not delinquent, (b) are being contested in
good faith and as to which adequate reserves (determined in accordance with
GAAP) have been provided in the NHBT Financial Statements, or (c) have not yet
been fully determined. Except as set forth in NHBT Disclosure Schedule 4.6.1,
neither NHBT nor any NHBT Subsidiaries currently is the beneficiary of any
extension of time within which to file any Tax Return. Except as set forth in
NHBT Disclosure Schedule 4.6.1, as of the date of this Agreement, there is no
audit examination, deficiency assessment, Tax investigation, administrative or
judicial proceedings or refund litigation with respect to any Taxes of NHBT or
any NHBT Subsidiary, and no written claim has been made by any Taxing Authority
in a jurisdiction where NHBT or any NHBT Subsidiary does not file Tax Returns
that NHBT or any NHBT Subsidiary is subject to Tax in that jurisdiction. NHBT
and the NHBT Subsidiaries have not executed an extension or waiver of any
statute of limitations on the assessment or collection of any Tax due that is
currently in effect. NHBT and each NHBT Subsidiary has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, shareholder or other
third party, and NHBT and each NHBT Subsidiary has timely complied with all
applicable information reporting requirements under Part III, Subchapter A of
Chapter 61 of the Code and similar applicable state and local information
reporting requirements. The United States federal and state income Tax Returns
of NHBT and each NHBT Subsidiary subject to such Taxes have been audited by the
IRS or relevant state Tax Authorities or are closed by the applicable statute of
limitations for all taxable years through December 31, 2012.

 

 17 

 

 

4.6.2.          The unpaid Taxes of NHBT and the NHBT Subsidiaries (a) do not
exceed the reserve for Tax liability set forth on the balance sheet of the NHBT
Financial Statements and (b) will not exceed the reserve as adjusted for the
passage of time through the Closing Date in accordance with the past customs and
practice of NHBT in filing its Tax Returns. Since December 31, 2016, neither
NHBT nor any NHBT Subsidiary has incurred any liability for Taxes arising from
extraordinary gains or losses, as the term is used in GAAP.

 

4.6.3.          No audit by the IRS has commenced or been completed pursuant to
the Code regarding Subchapter S items of NHBT, and no agreement, consent or
waiver to extend the statute of limitations of Subchapter S items of NHBT has
been given. To the knowledge of NHBT, each NHBT shareholder’s treatment of
Subchapter S items with respect to NHBT is consistent with the manner in which
NHBT has filed its Tax Returns, and no audit by the IRS of any NHBT shareholder
has occurred with respect to such shareholder’s treatment of Subchapter S items
of NHBT.

 

4.6.4.          No dividend or other distribution declared or paid by NHBT to
its shareholders has exceeded the portion of NHBT’s “accumulated adjustments
account” (within the meaning of Treasury Regulation Section 1.1368-2) properly
allocated to such dividend or distribution in accordance with that regulation,
and no dividend or distribution declared or paid by NHBT before the Effective
Time will exceed the portion of NHBT’s accumulated adjustments account properly
allocated to such dividend or distribution in accordance with that regulation.

 

4.6.5.          None of NHBT, any NHBT Subsidiary or any director or executive
officer (or employee responsible for Tax matters) of NHBT or any NHBT Subsidiary
expects any Taxing Authority to assess any additional Taxes for any period for
which Tax Returns have been filed. Neither NHBT nor any NHBT Subsidiary has
received from any federal, state, local, or non-U.S. taxing authority (including
jurisdictions where NHBT or any NHBT Subsidiary have not filed Tax Returns) any
(a) notice indicating an intent to open an audit or other review, (b) request
for information related to Tax matters, or (c) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against NHBT or any NHBT Subsidiary. Neither NHBT nor any NHBT
Subsidiary is a party to or bound by any Tax allocation or sharing agreement.
Neither NHBT nor any NHBT Subsidiary has been a member of an affiliated group
filing a consolidated federal income Tax Return and neither NHBT nor any NHBT
Subsidiary has any liability for the Taxes of any Person (other than NHBT or any
NHBT Subsidiary) under Section 1.1502-6 of the income tax regulations
promulgated under the Code (or any similar provision of state, local, or
non-U.S. law), as a transferee or successor, by contract, or otherwise. There
has not been an ownership change, as defined in Section 382(g) of the Code, of
NHBT or any NHBT Subsidiary that occurred during or after any taxable period in
which NHBT or such NHBT Subsidiary incurred an operating loss that carries over
to any taxable period ending after the fiscal year of NHBT or any NHBT
Subsidiary immediately preceding the date of this Agreement.

 

 18 

 

 

4.6.6.          Neither NHBT nor any NHBT Subsidiary has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code. Neither NHBT nor any NHBT Subsidiary has distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Section 355
or Section 361 of the Code. Neither NHBT nor any NHBT Subsidiary is or has been
a party to any ‘‘reportable transaction,’’ as defined in Section 6707A(c)(1) of
the Code and Section 1.6011-4(b) of the income tax regulations promulgated under
the Code. Neither NHBT nor any NHBT Subsidiary is a party to any joint venture,
partnership, or other arrangement or contract which could be treated as a
partnership for federal income tax purposes. Neither NHBT nor any NHBT
Subsidiary owns an interest in any (a) single member limited liability company
or other entity that is treated as a disregarded entity, (b) controlled foreign
corporation (as defined in Section 957 of the Code), (c) passive foreign
investment company (as defined in Section 1297 of the Code) or (d) other entity
the income of which is or could be required to be included in the income of the
NHBT or any NHBT Subsidiary. Neither NHBT nor any NHBT Subsidiary is or ever has
been a “personal holding Company” as defined in Section 542 of the Code.

 

4.6.7.          Neither NHBT nor any NHBT Subsidiary has disposed of property in
a transaction presently being accounted for under the installment method under
Section 453 of the Code. None of the assets of NHBT or any NHBT Subsidiary is
property which NHBT or any NHBT Subsidiary is required to treat as being owned
by any other Person pursuant to the so-called “safe harbor lease” provisions of
former Section 168(f)(8) of the Code. None of the assets of NHBT or any NHBT
Subsidiary directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code. Neither NHBT nor any NHBT Subsidiary
presently hold assets for which an election under Section 108(b)(5) of the Code
was made. None of the assets of NHBT or any NHBT Subsidiary is “tax-exempt use
property” within the meaning of Section 168(h) of the Code. No excess loss
account exists with respect to any NHBT Subsidiary. NHBT and each NHBT
Subsidiary is not required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting and
NHBT has no Knowledge that the IRS has proposed such adjustment in accounting
method. The acquisition of the NHBT Common Stock and the other transactions
contemplated by this Agreement will not be a factor causing any payments to be
made by NHBT and each NHBT Subsidiary not to be deductible (in whole or in part)
pursuant to Sections 280G, 404 or 162(m) of the Code (or any corresponding
provisions of state, local, or non-U.S. Tax law). There are no rulings, requests
for rulings, or closing agreements with any Taxing Authority specifically
requested or entered into by NHBT or a NHBT Subsidiary, which could affect their
respective Taxes for any period after the Closing. All transactions that could
give rise to an understatement of federal income Tax (within the meaning of
Sections 6662 and 6662A of the Code) with respect to NHBT and each NHBT
Subsidiary were adequately disclosed on Tax Returns to the extent required under
the Code. There are no liens for Taxes upon any property or assets of NHBT and
each NHBT Subsidiary except for liens for current Taxes, assessments, and other
governmental charges not yet due, or which may thereafter be paid without
penalty.

 

4.6.8.          Each of NHBT and the NHBT Subsidiaries operates at least one
significant historic business line, or owns at least a significant portion of
its historic business assets, in each case within the meaning of
Section 1.368-1(d) of the income tax regulations promulgated under the Code.

 

4.6.9.          No portion of the Merger Consideration (or any other amount
payable pursuant to the transactions contemplated by this Agreement) is payable
on account of or attributable to accrued but unpaid dividends on any class of
stock of NHBT.

 

4.6.10.         Neither NHBT nor any NHBT Subsidiary has engaged (or will
engage) in any transaction wherein the financial statement effects of the tax
position related thereto are not recognized pursuant to Financial Accounting
Standards Board Accounting Standards Codification 740 (FASB ASC 740) because,
based on the technical merits, it is not more likely than not that the position
will be sustained upon examination.

 

 19 

 

 

4.7.          No Material Adverse Effect.

 

NHBT has not suffered any Material Adverse Effect since December 31, 2016 and no
event has occurred or circumstance arisen since that date which, in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
NHBT.

 

4.8.          Material Contracts; Leases; Defaults.

 

4.8.1.          Except as set forth in NHBT Disclosure Schedule 4.8.1, neither
NHBT nor any NHBT Subsidiary is a party to or subject to: (a) any employment,
consulting or severance contract, “change in control” or termination contract or
arrangement with any past or present officer, director, employee or independent
contractor of NHBT or any NHBT Subsidiary, including those which would provide
such individual with employment or a contractual relationship for any specified
period or with a payment upon the occurrence of an event (such as termination or
change in control) except for “at will” arrangements; (b) any agreement
containing provisions relating to non-competition, employee non-solicitation,
customer or client non-solicitation or no-piracy, confidentiality or any other
such restrictive covenants applicable to NHBT or any past or present NHBT
director or employee; (c) any plan, arrangement or contract providing for
bonuses, pensions, options, deferred compensation, retirement payments, profit
sharing or similar arrangements for or with any past or present officers,
directors, employees or independent contractors of NHBT or any NHBT Subsidiary;
(d) any collective bargaining agreement with any labor union relating to
employees of NHBT or any NHBT Subsidiary; (e) any agreement which by its terms
limits the payment of dividends by NHBT or any NHBT Subsidiary; (f) any
instrument evidencing or related to indebtedness for borrowed money whether
directly or indirectly, by way of purchase money obligation, conditional sale,
lease purchase, guaranty or otherwise, in respect of which NHBT or any NHBT
Subsidiary is an obligor to any person, which instrument evidences or relates to
indebtedness other than deposits, repurchase agreements, FHLB advances, bankers’
acceptances, and “treasury tax and loan” accounts and transactions in “federal
funds” in each case established in the ordinary course of business consistent
with past practice, or which contains financial covenants or other restrictions
(other than those relating to the payment of principal and interest when
due) which would be applicable on or after the Closing Date to the Company or
any Company Subsidiary; (g) any other agreement, written or oral, that obligates
NHBT or any NHBT Subsidiary for the payment of more than $10,000 over its
remaining term, which is not terminable without cause on 60 days’ or less notice
without penalty or payment (other than agreements for commercially available
“off-the-shelf” software), (h) any agreement (other than this Agreement),
contract, arrangement, commitment or understanding (whether written or oral)
that restricts or limits the conduct of business by NHBT or any NHBT Subsidiary;
(i) any contract, plan or arrangement which provides for payments or benefits in
certain circumstances which, together with other payments or benefits payable to
any participant therein or party thereto, would reasonably be likely to render
any portion of any such payments or benefits subject to disallowance of
deduction therefor as a result of the application of Section 280G of the Code;
(j) any agreement or arrangement that is subject to the provisions of 12 C.F.R.
Part 359, (k) any lease for real property; (l) any contract or arrangement with
any broker-dealer or investment adviser; (m) any investment advisory contract
with any investment company registered under the Investment Company Act of 1940;
(n) any contract or arrangement with, or membership in, any local clearing house
or self-regulatory organization; or (o) any other contract which is material to
the business, operations or financial condition of NHBT or a NHBT Subsidiary.

 

 20 

 

 

4.8.2.          Each real estate lease that requires the consent of the lessor
or its agent as a result of the Merger by virtue of the terms of any such lease,
is listed in NHBT Disclosure Schedule 4.8.2 identifying the section of the lease
that contains such prohibition or restriction. Subject to any consents that may
be required as a result of the transactions contemplated by this Agreement,
neither NHBT nor any NHBT Subsidiary is in default in any respect under any
material contract, agreement, commitment, arrangement, lease, insurance policy
or other instrument to which it is a party, by which its assets, business, or
operations may be bound or affected, or under which it or its assets, business,
or operations receive benefits, and there has not occurred any event that, with
the lapse of time or the giving of notice or both, would constitute such a
default, except where default would not, individually or in the aggregate, have
a Material Adverse Effect on NHBT.

 

4.8.3.          True and correct copies of the agreements, contracts,
arrangements and instruments referred to in Section 4.8.1 and 4.8.2 (“Material
Contracts”) have been made available to the Company on or before the date
hereof, and are valid, binding and in full force and effect on the date hereof
and neither NHBT nor any NHBT Subsidiary (nor, to the Knowledge of NHBT, any
other party to any such contract, arrangement or instrument) has breached any
provision of, or is in default in any respect under any term of, any Material
Contract, and no event or condition exists that constitutes or, after notice or
lapse of time or both, will constitute, a breach or default on the part of NHBT
or any of the NHBT Subsidiaries under any Material Contract. Except as listed on
NHBT Disclosure Schedule 4.8.3, no party to any Material Contract will have the
right to terminate any or all of the provisions of any such Material Contract as
a result of the execution of, and the consummation of the transactions
contemplated by, this Agreement.

 

4.8.4.          Except as listed on NHBT Disclosure Schedule 4.8.4, since
December 31, 2016, through and including the date of this Agreement, neither
NHBT nor any NHBT Subsidiary has (a) except for (i) normal increases for
employees made in the ordinary course of business consistent with past practice,
or (ii) as required by applicable law, increased the wages, salaries,
compensation, pension, or other fringe benefits or perquisites payable to any
executive officer, employee, or director from the amount thereof in effect as of
December 31, 2016, granted any severance or termination pay, entered into any
contract to make or grant any severance or termination pay, or paid any bonus
other than the customary year-end bonuses in amounts consistent with past
practice, (b) granted any options to purchase shares of NHBT Common Stock, or
any right to acquire any shares of its capital stock to any executive officer,
director or employee, (c) increased or established any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including, without limitation, the granting of stock options, stock
appreciation rights, performance awards, or restricted stock awards), stock
purchase or other employee benefit plan, (d) made any election for federal or
state income tax purposes, (e) made any change in the credit policies or
procedures of NHBT or any of the NHBT Subsidiaries, the effect of which was or
is to make any such policy or procedure less restrictive, (f) made any material
acquisition or disposition of any assets or properties, or any contract for any
such acquisition or disposition entered into other than loans and loan
commitments, (g) entered into any lease of real or personal property requiring
annual payments in excess of $5,000, (h) except as required by GAAP or a
Governmental Entity, changed any accounting methods, principles or practices of
NHBT or of the NHBT Subsidiaries affecting its assets, liabilities or
businesses, including any reserving, renewal or residual method, practice or
policy or (i) suffered any strike, work stoppage, slow-down, or other labor
disturbance.

 

 21 

 

 

4.9.          Ownership of Property; Insurance Coverage.

 

4.9.1.          NHBT and each NHBT Subsidiary has good and, as to real property,
marketable title to all assets and properties owned by NHBT or each NHBT
Subsidiary in the conduct of their businesses, whether such assets and
properties are real or personal, tangible or intangible, including assets and
property reflected in the balance sheets contained in the NHBT Regulatory
Reports and in the NHBT Financial Statements or acquired subsequent thereto
(except to the extent that such assets and properties have been disposed of in
the ordinary course of business, since the date of such balance sheets), subject
to no encumbrances, liens, mortgages, security interests or pledges, except
(a) those items which secure liabilities for public or statutory obligations or
any discount with, borrowing from or other obligations to FHLB, inter-bank
credit facilities, or any transaction by a NHBT Subsidiary acting in a fiduciary
capacity, (b) statutory liens for amounts not yet delinquent or which are being
contested in good faith, (c) non-monetary liens affecting real property which do
not adversely affect the value or use of such real property, and (d) those
described and reflected in the NHBT Financial Statements. NHBT and the NHBT
Subsidiaries, as lessee, have the right under valid and enforceable leases of
real and personal properties used by NHBT and the NHBT Subsidiaries in the
conduct of their businesses to occupy or use all such properties as presently
occupied and used by each of them. NHBT is not a party to any agreement pursuant
to which it has securitized any of its assets.

 

4.9.2.          With respect to all agreements pursuant to which NHBT or any
NHBT Subsidiary has purchased securities subject to an agreement to resell, if
any, NHBT or such NHBT Subsidiary, as the case may be, has a valid, perfected,
first priority lien or security interest in the securities or other collateral
securing the repurchase agreement, and the value of such collateral equals or
exceeds the amount of the debt secured thereby.

 

4.9.3.          NHBT and each NHBT Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations.
Neither NHBT nor any NHBT Subsidiary, except as disclosed in NHBT Disclosure
Schedule 4.9.3, has received notice from any insurance carrier during the past
five years that (a) such insurance will be canceled or that coverage thereunder
will be reduced or eliminated, or (b) premium costs (other than with respect to
health or disability insurance) with respect to such policies of insurance will
be substantially increased. Except as set forth on NHBT Disclosure Schedule
4.9.3, there are presently no claims pending under such policies of insurance
and no notices have been given by NHBT or any NHBT Subsidiary under such
policies (other than with respect to health or disability insurance). NHBT and
all NHBT Subsidiaries maintain such fidelity bonds and errors and omissions
insurance as may be customary or required under applicable laws or regulations.
All such insurance is valid and enforceable and in full force and effect, and
within the last three years NHBT and each NHBT Subsidiary has received each type
of insurance coverage for which it has applied and during such periods has not
been denied indemnification for any claims submitted under any of its insurance
policies. NHBT Disclosure Schedule 4.9.3 identifies all policies of insurance
maintained by NHBT and each NHBT Subsidiary.

 

4.9.4.          All real property owned by NHBT or a NHBT Subsidiary is in
material compliance with all applicable zoning laws and building codes, and the
buildings and improvements located on such real property are in good operating
condition and in a state of good working order, ordinary wear and tear and
casualty excepted. There are no pending or, to the Knowledge of NHBT, threatened
condemnation proceedings against such real property. NHBT and the applicable
NHBT Subsidiaries are in material compliance with all applicable health and
safety related requirements for the owned real property, including those under
the Americans with Disabilities Act of 1990 and the Occupational Safety and
Health Act of 1970. Insurance is currently maintained on all property, including
all owned real property, in amounts, scope and coverage reasonably necessary for
its operations. Neither NHBT nor any NHBT Subsidiary has received any written
notice of termination, nonrenewal or premium adjustment for such policies.

 

 22 

 

 

4.10.         Legal Proceedings.

 

Except as set forth on NHBT Disclosure Schedule 4.10, neither NHBT nor any NHBT
Subsidiary is a party to any, and there are no pending or, to NHBT’s Knowledge,
threatened legal, administrative, arbitration or other proceedings, claims
(whether asserted or unasserted), actions or governmental investigations or
inquiries of any nature (a) against NHBT or any NHBT Subsidiary, (b) to which
NHBT or any NHBT Subsidiary’s assets are or may be subject, (c) challenging the
validity or propriety of any of the transactions contemplated by this Agreement,
(d) which could adversely affect the ability of NHBT to perform under this
Agreement, or (e) which would be reasonably likely to materially impair NHBT’s
or any NHBT Subsidiary’s ability to operate its business as currently conducted
or proposed to be conducted post-Merger.

 

4.11.         Compliance With Applicable Law.

 

4.11.1.          Each of NHBT and each NHBT Subsidiary is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable to it, its properties, assets and deposits, its business, and its
conduct of business and its relationship with its employees, including, without
limitation, the Banking Code, the FDIA, the USA PATRIOT Act, the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act of 1977
(“CRA”), the Home Mortgage Disclosure Act, the Bank Secrecy Act, and all other
applicable fair lending laws and other laws relating to discriminatory business
practices and neither NHBT nor any NHBT Subsidiary has received any written
notice to the contrary.

 

4.11.2.          Each of NHBT and each NHBT Subsidiary has all permits,
licenses, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, all Governmental Entities and Bank
Regulators that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and, no suspension or cancellation of any such permit, license,
certificate, order or approval is, to the Knowledge of NHBT, threatened or will
result from the consummation of the transactions contemplated by this Agreement,
subject to obtaining the Regulatory Approvals.

 

4.11.3.          Other than those listed on NHBT Disclosure Schedule 4.11.3, for
the period beginning January 1, 2014, neither NHBT nor any NHBT Subsidiary has
received any written notification or other communication from any Bank Regulator
(a) asserting that NHBT or any NHBT Subsidiary is not in compliance with any of
the statutes, regulations or ordinances which such Bank Regulator enforces;
(b) threatening to revoke any license, franchise, permit or governmental
authorization; (c) requiring, or threatening to require, NHBT or any NHBT
Subsidiary, or indicating that NHBT or any NHBT Subsidiary may be required, to
enter into a cease and desist order, agreement or memorandum of understanding or
any other agreement with any federal or state governmental agency or authority
which is charged with the supervision or regulation of banks or engages in the
insurance of bank deposits restricting or limiting, or purporting to restrict or
limit the operations of NHBT or any NHBT Subsidiary, including without
limitation any restriction on the payment of dividends; or (d) directing,
restricting or limiting, or purporting to direct, restrict or limit, in any
manner the operations of NHBT or any NHBT Subsidiary, including without
limitation any restriction on the payment of dividends (any such notice,
communication, memorandum, agreement or order described in this sentence is
hereinafter referred to as a “NHBT Regulatory Agreement”). Except as disclosed
on NHBT Disclosure Schedule 4.11.3, neither NHBT nor any NHBT Subsidiary is a
party to or is subject to any order, decree, agreement, memorandum of
understanding or similar arrangement with, or a commitment letter or similar
submission to, or extraordinary supervisory letter from, any Bank Regulator or
any federal or state governmental agency or authority charged with the
supervision or regulation of issuers of securities or the supervision or
regulation of it. The most recent regulatory rating given to NHBT as to
compliance with the CRA is “satisfactory” or better. To the Knowledge of NHBT,
there are no unresolved violations, criticisms, or exceptions by any Regulatory
Authority with respect to any NHBT Regulatory Agreement. There is no injunction,
order, judgment or decree imposed upon NHBT or any NHBT Subsidiary or the assets
of NHBT or any NHBT Subsidiary.

 

 23 

 

 

4.11.4.          NHBT Disclosure Schedule 4.11.4 sets forth, as of March 31,
2017, a schedule of all executive officers and directors of NHBT who have
outstanding loans from NHBT, and there has been no default on, or forgiveness or
waiver of, in whole or in part, any such loan during the two years immediately
preceding the date hereof.

 

4.11.5.          To NHBT’s Knowledge, none of NHBT’s or any NHBT Subsidiary’s
officers, directors, managers, members, employees, or partners has at any time
made or received any bribe, kickback or other illegal payment or engaged in any
other illegal or improper conduct that has led to any fine, penalty, sanction or
liability. NHBT has no Knowledge of any actual, possible or proposed
disciplinary action by any Governmental Entity against any of NHBT’s or any NHBT
Subsidiary’s officers, directors, managers, members, partners or employees.

 

4.12.         Employee Benefit Plans.

 

4.12.1.          NHBT Disclosure Schedule 4.12.1 includes a list of all existing
bonus, incentive, deferred compensation, supplemental executive retirement
plans, pension, retirement, profit-sharing, thrift, savings, employee stock
ownership, stock bonus, stock purchase, restricted stock, stock option, stock
appreciation, phantom stock, severance, welfare benefit plans (including paid
time off policies and other benefit policies and procedures), fringe benefit
plans, employment, consulting, settlement and change in control agreements and
all other benefit practices, policies and arrangements maintained by NHBT or any
NHBT Subsidiary in which any employee or former employee, consultant or former
consultant or director or former director of NHBT or any NHBT Subsidiary
participates or to which any such employee, consultant or director is a party or
is otherwise entitled to receive benefits (the “NHBT Compensation and Benefit
Plans”). Neither NHBT nor any NHBT Subsidiary has any commitment to create any
additional NHBT Compensation and Benefit Plan or to modify, change or renew any
existing NHBT Compensation and Benefit Plan, except as required to maintain the
qualified status thereof. NHBT has made available to the Company true and
correct copies of the agreements or other documents establishing and evidencing
the NHBT Compensation and Benefit Plans.

 

4.12.2.          Except as disclosed in NHBT Disclosure Schedule 4.12.2, each
NHBT Compensation and Benefit Plan has been operated and administered in all
material respects in accordance with its terms and with applicable law,
including, but not limited to, ERISA, the Code, the Securities Act, the Exchange
Act, the Age Discrimination in Employment Act of 1967, COBRA, the Health
Insurance Portability and Accountability Act (“HIPAA”), the Affordable Care Act
(“ACA”) and any regulations or rules promulgated thereunder, and all filings,
disclosures and notices required by ERISA, the Code, the Securities Act, the
Exchange Act, the Age Discrimination in Employment Act, COBRA, HIPAA, ACA and
any other applicable law have been timely made or any interest, fines, penalties
or other impositions for late filings have been paid in full. Except as
disclosed in NHBT Disclosure Schedule 4.12.2, each NHBT Compensation and Benefit
Plan which is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (a “Pension Plan”) and which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS, or is in the form of a prototype or volume submitter plan that is
the subject of a favorable opinion letter from the IRS on which NHBT is entitled
to rely, and NHBT is not aware of any circumstances which are reasonably likely
to result in revocation of any such favorable determination letter or opinion
letter. There is no pending or, to the Knowledge of NHBT, threatened action,
suit or claim relating to any of the NHBT Compensation and Benefit Plans (other
than routine claims for benefits). Neither NHBT nor any NHBT Subsidiary has
engaged in a transaction, or omitted to take any action, with respect to any
NHBT Compensation and Benefit Plan that would reasonably be expected to subject
NHBT or any NHBT Subsidiary to an unpaid tax or penalty imposed by either
Sections 4975, 4980B or 5000 of the Code or Section 502 of ERISA.

 

 24 

 

 

4.12.3.          Neither NHBT nor any entity with which it is or was ever
considered one employer under Section 4001(b)(1) of ERISA or Section 414 of the
Code (an “NHBT ERISA Affiliate”) since the effective date of ERISA maintains or
ever maintained or participated in a plan subject to Title IV of ERISA, or
contributes to, contributed to, is obligated to contribute to or was ever
obligated to contribute to a “multiemployer plan,” as defined in Section 3(37)
of ERISA. Neither NHBT, nor any NHBT ERISA Affiliate, nor any NHBT Compensation
and Benefit Plan, nor any trust created thereunder, nor any trustee or
administrator thereof has engaged in a transaction in connection with which
NHBT, any NHBT ERISA Affiliate, and any NHBT Compensation and Benefit Plan, or
any such trust or any trustee or administrator thereof, could reasonably be
expected to be subject to either a civil liability or penalty pursuant to
Section 409, 502(i) or 502(l) of ERISA or a tax imposed pursuant to Chapter 43
of the Code.

 

4.12.4.          All contributions required to be made under the terms of any
NHBT Compensation and Benefit Plan have been timely made, and all anticipated
contributions and funding obligations are or will be accrued on NHBT’s
consolidated financial statements to the extent required by GAAP. NHBT and each
NHBT Subsidiary has expensed and accrued as a liability the present value of
future benefits under each applicable NHBT Compensation and Benefit Plan for
financial reporting purposes as required by GAAP.

 

4.12.5.          Neither NHBT nor any NHBT Subsidiary has any obligations to
provide retiree health, life insurance, death benefits, or disability insurance,
except as set forth in NHBT Disclosure Schedule 4.12.5, under any NHBT
Compensation and Benefit Plan, other than benefits mandated by Section 4980B of
the Code. Except as set forth in NHBT Disclosure Schedule 4.12.5, there has been
no communication to employees by NHBT or any NHBT Subsidiary that would
reasonably be expected to promise or guarantee such employees retiree health,
life insurance, or disability insurance, or any retiree death benefits.

 

4.12.6.          NHBT and its Subsidiaries do not maintain any NHBT Compensation
and Benefit Plans covering employees who are not United States residents.

 

4.12.7.          With respect to each NHBT Compensation and Benefit Plan, if
applicable, NHBT has provided or made available to the Company copies of the:
(a) trust instruments and insurance contracts; (b) three most recent Forms 5500
filed with the IRS, including all schedules and attachments thereto; (c) three
most recent financial statements; (d) most recent summary plan description;
(e) most recent determination letter issued by the IRS; (f) any Form 5310 or
Form 5330 filed with the IRS within the last three years; and (g) most recent
nondiscrimination tests performed under ERISA and the Code (including 401(k) and
401(m) tests).

 

4.12.8.          Except as provided in NHBT Disclosure Schedule 4.12.8, the
consummation of the Merger will not, directly or indirectly (including, without
limitation, as a result of any termination of employment or service at any time
prior to or following the Effective Time) (a) entitle any employee, consultant
or director to any payment or benefit (including severance pay, change in
control benefit, or similar compensation) or any increase in compensation, (b) 
result in any increase in benefits payable under any NHBT Compensation and
Benefit Plan, or (c)  entitle any current or former employee, director or
independent contractor of NHBT or any NHBT Subsidiary to any actual or deemed
payment (or benefit) which could constitute a “parachute payment” (as such term
is defined in Section 280G of the Code).

 

4.12.9.          Neither NHBT nor any NHBT Subsidiary maintains any compensation
plans, programs or arrangements under which any payment is reasonably likely to
become non-deductible, in whole or in part, for tax reporting purposes as a
result of the limitations under Section 162(m) of the Code and the regulations
issued thereunder.

 

 25 

 

 

4.12.10.         Except as disclosed in NHBT Disclosure Schedule 4.12.10, all
deferred compensation plans, programs or arrangements are in compliance, both in
form and operation, with Section 409A of the Code and all guidance issued
thereunder.

 

4.12.11.         Except as set forth in NHBT Disclosure Schedule 4.12.11, (i)
each NHBT Compensation and Benefit Plan which is either a nonqualified deferred
compensation plan or a supplemental retirement plan (A) was in effect at least
one year prior to October 21, 2014 and (B) was not amended during the one-year
period immediately preceding October 21, 2014 to increase the benefits payable
thereunder, (ii) the benefits payable under each NHBT Compensation and Benefit
Plan which is either a nonqualified deferred compensation plan or a supplemental
retirement plan are accrued each period only for current or prior service
rendered to NHBT, (iii) any payments made pursuant to a NHBT Compensation and
Benefit Plan which is either a nonqualified deferred compensation plan or a
supplemental retirement plan are not based on any discretionary acceleration of
vesting or accrual of benefits which occurs at any time later than one year
prior to October 21, 2014, (iv) NHBT has previously recognized compensation
expense and accrued a liability for the benefit payments under each NHBT
Compensation and Benefit Plan which is either a nonqualified deferred
compensation plan or a supplemental retirement plan according to GAAP, and (v)
since October 21, 2014, payments under each NHBT Compensation and Benefit Plan
which is either a nonqualified deferred compensation plan or a supplemental
retirement plan have not been in excess of the accrued liability computed in
accordance with GAAP.

 

4.13.         Brokers, Finders and Financial Advisors.

 

Neither NHBT nor any NHBT Subsidiary, nor any of their respective officers,
directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, or
incurred any liability or commitment for any fees or commissions to any such
person in connection with the transactions contemplated by this Agreement except
for the retention of Renaissance Partners, LLC (“Renaissance Partners”) by NHBT
and the fee payable pursuant thereto. NHBT has provided or made available to the
Company a true and correct copy of the engagement agreement with Renaissance
Partners, setting forth the fee payable to Renaissance Partners for its services
rendered to NHBT in connection with the Merger and transactions contemplated by
this Agreement.

 

4.14.         Environmental Matters.

 

4.14.1.          Except as may be set forth in NHBT Disclosure Schedule 4.14,
with respect to NHBT and each NHBT Subsidiary:

 

(A)         To NHBT’s Knowledge, neither the conduct nor operation of its
business nor any condition of any property currently or previously owned or
operated by it during the period of such ownership or operation by NHBT or any
NHBT Subsidiary, or to NHBT’s Knowledge at any other time, (including
Participation Facilities, as hereinafter defined) including, without limitation,
in a fiduciary or agency capacity, or, to NHBT’s Knowledge, any property on
which it holds a lien, results or resulted in a violation of or gives rise to
any potential liability under, any Environmental Laws that is reasonably likely
to impose a liability (including a remediation obligation) upon NHBT or any NHBT
Subsidiary. To the Knowledge of NHBT, no condition has existed or event has
occurred with respect to any of them or any such property that, with notice or
the passage of time, or both, is reasonably likely to result in any liability to
NHBT or any NHBT Subsidiary by reason of any Environmental Laws. Neither NHBT
nor any NHBT Subsidiary during the past five years has received any written
notice from any Person or Governmental Entity that NHBT or any NHBT Subsidiary
or the operation or condition of any property ever owned, operated (including
Participation Facilities), or held as collateral or in a fiduciary capacity by
any of them, is currently in violation of or otherwise is alleged to have
liability under any Environmental Laws or relating to Materials of Environmental
Concern (including, but not limited to, responsibility (or potential
responsibility) for the cleanup or other remediation of any Materials of
Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability is reasonably likely to be imposed upon NHBT or
any NHBT Subsidiary;

 

 26 

 

 

(B)         There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to NHBT’s Knowledge,
threatened, before any court, governmental agency or other forum against NHBT or
any NHBT Subsidiary (a) for alleged noncompliance (including by any predecessor)
with, or liability under, any Environmental Law or (b) relating to the presence
of or release (defined herein) into the environment of any Materials of
Environmental Concern (as defined herein), whether or not occurring at or on a
site owned, leased or operated by NHBT or any NHBT Subsidiary;

 

(C)         To NHBT’s Knowledge, there are no underground storage tanks on, in
or under any properties owned or operated by NHBT or any of the NHBT
Subsidiaries, and to NHBT’s Knowledge no underground storage tanks have been
closed or removed from any properties owned or operated by NHBT or any of the
NHBT Subsidiaries or any Participation Facility except in compliance with
Environmental Laws; and

 

(D)         “Participation Facility” shall mean any facility in which NHBT or
any of the NHBT Subsidiaries participates in the management, whether as a
fiduciary, lender in control of the facility, owner or operator.

 

4.15.        Loan Portfolio.

 

4.15.1.          The allowance for loan losses reflected in NHBT’s audited
consolidated balance sheet at December 31, 2016 was, and the allowance for loan
losses shown on the balance sheets in NHBT’s Financial Statements for periods
ending after December 31, 2016 will be, adequate, as of the dates thereof, under
GAAP.

 

4.15.2.          NHBT Disclosure Schedule 4.15.2 sets forth a listing, as of
March 31, 2017, by name and account, of: (a) all loans (including loan
participations) of NHBT or any NHBT Subsidiary that have had their respective
terms to maturity accelerated during the past twelve months; (b) all loan
commitments or lines of credit of NHBT or any NHBT Subsidiary which have been
terminated by NHBT or any NHBT Subsidiary during the past twelve months by
reason of a default or adverse developments in the condition of the borrower or
other events or circumstances affecting the credit of the borrower; (c) each
borrower, customer or other party which has notified NHBT or any NHBT Subsidiary
during the past twelve months of, or has asserted against NHBT or any NHBT
Subsidiary, in each case in writing, any “lender liability” or similar claim,
and each borrower, customer or other party which has given NHBT or any NHBT
Subsidiary any oral notification of, or orally asserted to or against NHBT or
any NHBT Subsidiary, any such claim; (d) all loans, (i) that are contractually
past due 60 days or more in the payment of principal and/or interest, (ii) that
are on non-accrual status, (iii) that as of the date of this Agreement are
classified as “Other Loans Specially Mentioned”, “Special Mention”,
“Substandard”, “Doubtful”, “Loss”, “Classified”, “Criticized”, “Watch List” or
words of similar import, together with the principal amount of and accrued and
unpaid interest on each such loan and the identity of the obligor thereunder,
(iv) where, during the past three years, the interest rate terms have been
reduced and/or the maturity dates have been extended subsequent to the agreement
under which the loan was originally created due to concerns regarding the
borrower’s ability to pay in accordance with such initial terms, or (v) that
qualify as Troubled Debt Restructurings, (vi) where a specific reserve
allocation exists in connection therewith, and (e) all assets classified by NHBT
or any NHBT Subsidiary as REO, and all other assets currently held that were
acquired through foreclosure or in lieu of foreclosure.

 

 27 

 

 

4.15.3.          All loans receivable (including discounts) and accrued interest
entered on the books of NHBT and the NHBT Subsidiaries arose out of bona fide
arm’s-length transactions, were made for good and valuable consideration in the
ordinary course of NHBT’s or the appropriate NHBT Subsidiary’s respective
business, and the notes or other evidences of indebtedness with respect to such
loans (including discounts), and all pledges, mortgages, deeds of trust and
other collateral documents or security instruments relating thereto, are valid,
true and genuine and are what they purport to be. To NHBT’s Knowledge, the
loans, discounts and the accrued interest reflected on the books of NHBT and the
NHBT Subsidiaries are subject to no defenses, set-offs or counterclaims
(including, without limitation, those afforded by usury or truth-in-lending
laws), except as may be provided by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by general principles of equity. All
such loans are being transferred with good and marketable title, free and clear
of any and all encumbrances, liens, pledges, equities, claims, charges, rights
of first refusal or similar rights or security interests of any nature
encumbering such loan and are evidenced by notes, agreements or other evidences
of indebtedness which are true, genuine and correct, and to the extent secured,
are secured by valid liens and security interests that are legal, valid and
binding obligations of the maker thereof, enforceable in accordance with the
respective terms thereof, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws or equitable
principles affecting the enforcement of creditors’ rights, which have been
perfected.

 

4.16.         Related Party Transactions.

 

Except as set forth in NHBT Disclosure Schedule 4.16, neither NHBT nor any NHBT
Subsidiary is a party to any transaction (including any loan or other credit
accommodation) with any Affiliate of NHBT or any NHBT Affiliate. All such
transactions (a) were made in the ordinary course of business, (b) were made on
substantially the same terms, including interest rates and collateral, as those
prevailing at the time for comparable transactions with other Persons, and
(c) did not involve substantially more than the normal risk of collectability or
present other unfavorable features (as such terms are used under Regulation O of
the FRB). No loan or credit accommodation to any Affiliate of NHBT or any NHBT
Subsidiary is presently in default or, during the three year period prior to the
date of this Agreement, has been in default or has been restructured, modified
or extended. Neither NHBT nor any NHBT Subsidiary has been notified that
principal and interest with respect to any such loan or other credit
accommodation will not be paid when due or that the loan grade classification
accorded such loan or credit accommodation by NHBT is inappropriate.

 

4.17.         Deposits.

 

Except as set forth in NHBT Disclosure Schedule 4.17, as of the date of this
Agreement, none of the deposits of NHBT or any NHBT Subsidiary is a “brokered
deposit” as defined in 12 C.F.R. Section 337.6(a)(2).

 

4.18.         Required Vote.

 

The affirmative vote by a majority of the shares represented and entitled to
vote at the NHBT Special Meeting is required to approve this Agreement and the
Merger under NHBT’s articles of incorporation and applicable law.

 

 28 

 

 

4.19.         Risk Management Instruments.

 

All interest rate swaps, caps, floors, option agreements, futures and forward
contracts and other similar risk management arrangements, whether entered into
for NHBT’s own account, or for the account of one or more of NHBT’s Subsidiaries
or their customers (all of which are set forth in NHBT Disclosure
Schedule 4.19), were entered into in the ordinary course of business consistent
with past practice and in compliance with all applicable laws, rules,
regulations and regulatory policies, and with counterparties believed at the
time to be financially responsible and able to understand (either alone or in
consultation with their advisors) and to bear the risks of such transactions;
and each of them constitutes the valid and legally binding obligation of NHBT or
one of its Subsidiaries, enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles), and is in full force and effect. Neither NHBT nor any NHBT
Subsidiary, nor to the Knowledge of NHBT any other party thereto, is in breach
of any of its obligations under any such agreement or arrangement in any respect
and there are no allegations or assertions of such by any party thereunder.

 

4.20.         Intellectual Property.

 

NHBT and each NHBT Subsidiary (a) owns or possesses valid and binding licenses
and other rights (subject to expirations in accordance with their respective
terms) to use any and all patents, copyrights, trade secrets, trade names,
service marks and trademarks, and (b) is a party to valid and binding licenses
for any software, which are required for NHBT and each NHBT Subsidiary to
conduct their respective businesses as currently conducted. Neither NHBT nor any
NHBT Subsidiary has received any notice or has any Knowledge of any actual or
threatened conflict with respect any patents, copyrights, trade secrets, trade
names, service marks, trademarks, or licensed software used by NHBT or any NHBT
Subsidiary in their respective businesses as currently conducted. NHBT and each
NHBT Subsidiary has performed all of the obligations required to be performed as
of the date of this Agreement, and is not in default in any material respect,
under any license, contract, agreement, arrangement or commitment relating to
any of the foregoing. Neither NHBT nor any NHBT Subsidiary has received any
charge, complaint, claim, demand or notice alleging that it has infringed upon,
diluted, misappropriated or otherwise violated any intellectual property owned
or controlled by any third party, and no third party has infringed, diluted,
misappropriated or otherwise violated any intellectual property rights of NHBT
or any NHBT Subsidiary. NHBT and each NHBT Subsidiary (a) owns or possesses
confidential information, including, but not limited to, customer lists and
customer data, (b) has taken reasonable steps to protect such confidential
information from unintended disclosure, and (c) represents and warrants that, to
its Knowledge, such confidential information has not been disclosed to any third
parties other than their Affiliates, third parties with which they have
contractual nondisclosure agreements or the Company and its Affiliates.

 

 29 

 

 

4.21.         Labor Matters.

 

There are no labor or collective bargaining agreements to which NHBT or any NHBT
Subsidiary is a party. There is no union organizing effort pending or to the
Knowledge of NHBT, threatened against NHBT or any NHBT Subsidiary. There is no
labor strike, labor dispute (other than routine employee grievances that are not
related to union employees), work slowdown, stoppage or lockout pending or, to
the Knowledge of NHBT, threatened against NHBT or any NHBT Subsidiary. There is
no unfair labor practice or labor arbitration proceeding pending or, to the
Knowledge of NHBT, threatened against NHBT or any NHBT Subsidiary (other than
routine employee grievances that are not related to union employees). NHBT and
each NHBT Subsidiary is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including but not limited to the
Fair Labor Standards Act, the Family and Medical Leave Act, Title VII of the
Civil Rights Act, the Immigration and Nationality Act, and the National Labor
Relations Act, and are not engaged in any unfair labor practice. NHBT and each
NHBT Subsidiary represents that they have not made any commitments to others
inconsistent with or in derogation of any of the foregoing. There are no pending
or, to the Knowledge of NHBT, threatened claims or suits against NHBT or any
NHBT Subsidiary, or for which any of them might be legally responsible, under
any labor or employment law or brought or made by a current or former employee
or applicant. Neither NHBT nor any NHBT Subsidiary is delinquent in any material
respect in payments to any of its current or former officers, directors,
managers, members, partners, employees or independent contractors for any wages,
salaries, commissions, bonuses, benefits, expenses, or other compensation for
any services performed or amounts required to be reimbursed, or has, to its
Knowledge, any liability, whether actual or contingent, with respect to any
misclassification of any person as an independent contractor rather than as an
employee, or with respect to any employee leased from another employer.

 

4.22.         NHBT Information Supplied.

 

4.22.1.          The information relating to NHBT and any NHBT Subsidiary to be
contained in the Merger Registration Statement, or in any other document filed
with any Bank Regulator or other Governmental Entity in connection herewith will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading.

 

4.22.2.          The information supplied by NHBT and any NHBT Subsidiary for
inclusion in the Applications will, at the time each such document is filed with
any Bank Regulator and up to and including the dates of any required regulatory
approvals or consents, as such Applications may be amended by subsequent
filings, be accurate in all material respects.

 

4.23.         Investment Securities and Commodities

 

4.23.1.          NHBT and all NHBT Subsidiaries have good title to all
securities and commodities owned by them (except those sold under repurchase
agreements or held in any fiduciary or agency capacity), free and clear of any
liens and encumbrances, except to the extent such securities or commodities are
pledged in the ordinary course of business to secure obligations of NHBT or NHBT
Subsidiaries. Such securities and commodities are valued on the books of NHBT in
accordance with GAAP.

 

4.23.2.          NHBT and all NHBT Subsidiaries and their respective businesses
employ, and have acted in compliance in all material respects with, investment,
securities, commodities, risk management and other policies, practices and
procedures (the “Policies, Practices and Procedures”) that NHBT believes are
prudent and reasonable in the context of such businesses. NHBT has previously
made available to the Company in writing its material Policies, Practices and
Procedures.

 

4.24.         Trust Accounts.

 

NHBT and each of its Subsidiaries has properly administered all accounts for
which it acts as a fiduciary, including but not limited to accounts for which it
serves as trustee, agent, custodian, personal representative, guardian,
conservator or investment advisor, in accordance with the terms of the governing
documents and applicable laws and regulations. None of NHBT, any other NHBT
Subsidiary, or any of their respective directors, officers or employees, has
committed any breach of trust with respect to any such fiduciary account and the
records for each such fiduciary account are true and correct in all material
respects and accurately reflect the assets of such fiduciary account.

 

 30 

 

 

4.25.         No Other Representations or Warranties.

 

4.25.1          Except for the representations and warranties made by NHBT in
this Article IV and for the disclosures contained in the NHBT Disclosure
Schedules, neither NHBT nor any other person makes any express or implied
representation or warranty with respect to NHBT, its Subsidiaries, or their
respective businesses, operations, assets, liabilities, conditions (financial or
otherwise) or prospects, and NHBT hereby disclaims any such other
representations or warranties.

 

4.25.2          NHBT acknowledges and agrees that neither the Company nor any
other person has made or is making any express or implied representation or
warranty other than those contained in Article V and in the Company Disclosure
Schedules.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to the disclosures set forth in the Company Disclosure Schedules
delivered by the Company to NHBT prior to the execution of this Agreement (which
schedule sets forth, among other things, facts, circumstances and events the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more of the representations and warranties contained in this Article V, or to
one or more of the Company’s covenants contained in Article VII (and making
specific reference to the Section of this Agreement to which they relate);
provided, that (i) no such item is required to be set forth as an exception to a
representation or warranty if its absence would not result in the related
representation or warranty being deemed untrue or incorrect, (ii) the mere
inclusion of an item in the Company Disclosure Schedules as an exception to a
Company MAE Rep shall not be deemed an admission by the Company that such item
represents a material exception or that such item is reasonably likely to result
in a Material Adverse Effect and (iii) disclosure in any paragraph of the
Company Disclosure Schedules shall apply only to the indicated Section of this
Agreement except to the extent that it is reasonably clear on the face of such
disclosure that it is relevant to another paragraph of the Company Disclosure
Schedules or another Section of this Agreement), the Company represents and
warrants to NHBT as follows:

 

5.1.          Organization.

 

5.1.1.          The Company is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania. The
Company has the requisite corporate power and authority to carry on its business
as now conducted. The Company is duly licensed or qualified to do business in
the states of the United States where its ownership or leasing of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified or licensed and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.

 

5.1.2.          Farmers National is a national bank duly organized and validly
existing and in good standing under the laws of the United States. Farmers
National and each other Company Subsidiary has the requisite corporate power and
authority to carry on its business as now conducted. Farmers National and each
other Company Subsidiary is duly licensed or qualified to do business in the
states of the United States and foreign jurisdictions where its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or licensed and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect. The
deposits of Farmers National are insured by the FDIC to the fullest extent
permitted by law, and all premiums and assessments required to be paid in
connection therewith have been paid when due. Farmers National is a member in
good standing of the FHLB and owns the requisite amount of stock therein.

 

 31 

 

 

5.2.          Capitalization.

 

5.2.1.          The authorized capital stock of the Company consists of
12,000,000 shares of common stock, $1.25 par value per share, of which as of the
date hereof, 2,152,358 shares are outstanding, validly issued, fully paid and
nonassessable and free of preemptive rights, and 3,000,000 shares of preferred
stock, $1.00 par value per share, of which zero shares are outstanding. As of
the date hereof, there are 102,017 shares of Company Common Stock held by the
Company as treasury stock. Except as set forth in Company Disclosure Schedule
5.2.1, neither the Company nor any Company Subsidiary has or is bound by any
Rights of any character relating to the purchase, sale or issuance or voting of,
or right to receive dividends or other distributions on any shares of Company
Common Stock, or any other security of the Company or any securities
representing the right to vote, purchase or otherwise receive any shares of
Company Common Stock or any other security of the Company or any Company
Subsidiary, or pursuant to which the Company or any Company Subsidiary is or
could be required to register shares of Company capital stock or other
securities under the Securities Act, other than shares issuable under the
Company Stock Benefit Plans.

 

5.2.2.          The Company owns all of the capital stock of Farmers National
free and clear of any liens, security interests, pledges, charges, encumbrances,
agreements and restrictions of any kind or nature. Except for the Company
Subsidiaries, the Company does not possess, directly or indirectly, any equity
interest in any corporate entity, except for equity interests held in the
investment portfolios of Company Subsidiaries, equity interests held by Company
Subsidiaries in a fiduciary capacity, and equity interests held in connection
with the lending activities of Company Subsidiaries, including stock in the
FHLB. Except as set forth in the Company’s Securities Documents, neither the
Company or Farmers National, directly or indirectly, owns all of the outstanding
shares of capital stock of or all equity interests in each Company Subsidiary
free and clear of all liens, security interests, pledges, charges, encumbrances,
agreements and restrictions of any kind or nature.

 

5.3.          Authority; No Violation.

 

5.3.1.          The Company has full corporate power and authority to execute
and deliver this Agreement and, subject to receipt of the Regulatory Approvals,
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby, including the Merger, have been duly and
validly approved by the Board of Directors of the Company, and no other
corporate proceedings on the part of the Company are necessary to consummate the
transactions contemplated hereby, including the Merger. This Agreement has been
duly and validly executed and delivered by the Company, and subject to due and
valid execution and delivery of this Agreement by NHBT, constitutes the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity.

 

5.3.2.          Subject to receipt of Regulatory Approvals and NHBT’s and the
Company’s compliance with any conditions contained therein, (a) the execution
and delivery of this Agreement by the Company, (b) the consummation of the
transactions contemplated hereby, and (c) compliance by the Company with any of
the terms or provisions hereof does not and will not (i) conflict with or result
in a breach of any provision of the articles of incorporation, certificate of
formation, limited liability company agreement, bylaws or other similar
organizational or governing document of the Company or any Company Subsidiary;
(ii) violate any statute, code, ordinance, rule, regulation, judgment, order,
writ, decree or injunction applicable to the Company or any Company Subsidiary
or any of their respective properties or assets; (iii) violate, conflict with,
result in a breach of any provisions of, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default),
under, result in the termination of, accelerate the performance required by, or
result in a right of termination or acceleration or the creation of any lien,
security interest, charge or other encumbrance upon any of the properties or
assets of the Company or any Company Subsidiary under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, commitment or other instrument or obligation to which
any of them is a party, or by which they or any of their respective properties
or assets may be bound or affected; or (iv) contravene, conflict with or result
in a violation or breach of any of the terms or requirements of, or give any
Governmental Entity the right to revoke, withdraw, suspend, cancel, terminate or
modify, any governmental authorization that is held by the Company or any
Company Subsidiary.

 

 32 

 

 

5.3.3.          The Company Board of Directors has determined that the Merger,
on the terms and conditions set forth in this Agreement, is advisable and in the
best interests of the Company and its shareholders and no other proceedings on
the part of the Company are necessary to approve the issuance of shares of
Company Common Stock or to consummate the transactions contemplated hereby.

 

5.4.          Consents.

 

Except for (a) filings with Bank Regulators, the receipt of the Regulatory
Approvals, and compliance with any conditions contained therein, (b) the filing
with the SEC of (i) the Merger Registration Statement, and (ii) such reports
under Sections 13(a), 13(d), 13(g) and 16(a) of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby and the obtaining from the SEC of such orders as may be required in
connection therewith, (c) such filings and approvals as are required to be made
or obtained under the securities or “Blue Sky” laws of various states in
connection with the issuance of the shares of Company Common Stock pursuant to
this Agreement, and (d) the approval of this Agreement by the requisite vote of
the shareholders of NHBT, no consents, waivers or approvals of, or filings or
registrations with, any Governmental Entity are necessary, and no consents,
waivers or approvals of, or filings or registrations with, any other third
parties are necessary, in connection with (i) the execution and delivery of this
Agreement by the Company, and (ii) the completion of the Merger by the Company
and the other transactions contemplated by this Agreement. The Company has no
knowledge of any fact or circumstance pertaining to the Company that would cause
it to reasonably believe that any Regulatory Approvals or other required
consents or approvals will not be received.

 

5.5.          Financial Statements.

 

5.5.1.          The Company has previously made available to NHBT the Company
Financial Statements. The Company Financial Statements have been prepared in
accordance with GAAP, and (including the related notes where applicable) fairly
present in each case in all material respects the consolidated financial
position, results of operations and cash flows of the Company and the Company
Subsidiaries on a consolidated basis as of and for the respective periods ending
on the dates thereof, in conformity with GAAP during the periods involved,
except as indicated in the notes thereto, or in the case of unaudited
statements, as permitted by Form 10-Q.

 

5.5.2.          At the date of each balance sheet included in the Company
Financial Statements, the Company did not have any material liabilities,
obligations or loss contingencies of any nature (whether absolute, accrued,
contingent or otherwise) of a type required to be reflected in such Company
Financial Statements or in the footnotes thereto which are not fully reflected
or reserved against therein or fully disclosed in a footnote thereto and
subject, in the case of any unaudited statements, to normal, recurring audit
adjustments and the absence of footnotes. The Company Financial Statements
reflect only actual transactions and all other books and records of the Company
and the Company Subsidiaries have been, and are being, maintained in all
material respects in accordance with applicable legal and accounting
requirements and reflect only actual transactions.

 

 33 

 

 

5.5.3.          The records, systems, controls, data and information of the
Company and its Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or its Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 5.5.3. The Company (a) has implemented and maintains a system of
internal control over financial reporting (as required by Rule 13a-15(a) of the
Exchange Act) that is designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of its financial
statements for external purposes in accordance with GAAP, (b) has implemented
and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (c) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Company’s Board of Directors (the “Company Audit
Committee”) (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. These disclosures (if any) were made
in writing to the Company’s auditors and the Company Audit Committee and a copy
has previously been made available to NHBT. As of the date hereof, to the
Knowledge of the Company’s chief executive officer and chief financial officer,
each of them will be able to give the certifications required pursuant to the
rules and regulations adopted pursuant to Section 302 of the Sarbanes-Oxley Act
of 2002, without qualification, when next due.

 

5.5.4.          The allowance for loan losses reflected in the Company’s audited
consolidated balance sheet at December 31, 2016 was, and the allowance for loan
losses shown on the balance sheets in the Company’s Securities Documents for
periods ending after December 31, 2016 will be, adequate, as of the dates
thereof, under GAAP.

 

5.5.5.          Since December 31, 2016, (a) neither the Company nor any of its
Subsidiaries nor any director, officer, employee, auditor, accountant or
representative of the Company or any of its Subsidiaries has received or
otherwise had or obtained Knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of its Subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that the Company or any of its Subsidiaries has
engaged in illegal accounting or auditing practices, and (b) no attorney
representing the Company or any of its Subsidiaries, whether or not employed by
the Company or any of its Subsidiaries, has reported evidence of a violation of
Securities Laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors of
the Company or any committee thereof or to any director or officer of the
Company.

 

 34 

 

 

5.6.          Taxes.

 

5.6.1.          The Company and the Company Subsidiaries are members of the same
affiliated group within the meaning of Code Section 1504(a). The Company and
each Company Subsidiary has timely and duly filed all Tax Returns required to be
filed by or with respect to the Company and each Company Subsidiary, either
separately or as a member of a group of corporations, on or prior to the date
hereof and will timely and duly file all Tax Returns required to be filed by or
with respect to the Company and each Company Subsidiary, either separately or as
a member of a group of corporations, on or prior to the Closing Date, taking
into account any extensions (all such Tax Returns being accurate and correct in
all material respects) and has duly paid or made provisions that are adequate
for the payment of all Taxes which have been incurred by or are due or claimed
to be due from the Company and any Company Subsidiary by any Taxing Authority or
pursuant to any written Tax sharing agreement on or prior to the date hereof
other than Taxes or other charges which (a) are not delinquent, (b) are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Company Financial Statements, or
(c) have not yet been fully determined. As of the date of this Agreement, the
Company has received no written notice of, and except as disclosed in Company
Disclosure Schedule 5.6.1 there is no audit examination, deficiency assessment,
Tax investigation or refund litigation with respect to any Taxes of the Company
or any Company Subsidiary, and no written claim has been made by any Taxing
Authority in a jurisdiction where the Company or any Company Subsidiary does not
file Tax Returns that the Company or any Company Subsidiary is subject to Tax in
that jurisdiction. The Company and the Company Subsidiaries have not executed an
extension or waiver of any statute of limitations on the assessment or
collection of any Tax due that is currently in effect. The Company and each
Company Subsidiary has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder or other third party, and the
Company and each Company Subsidiary has timely complied with all applicable
information reporting requirements under Part III, Subchapter A of Chapter 61 of
the Code and similar applicable state and local information reporting
requirements. The United States federal and state income Tax Returns the Company
and each Company Subsidiary subject to such Taxes have been audited by the IRS
or relevant state Tax Authorities or are closed by the applicable statute of
limitations for all taxable years through December 31, 2012.

 

5.6.2.          The unpaid Taxes of the Company and the Company Subsidiaries
(a) do not exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the balance sheet of the Company Financial Statements and
(b) will not exceed the reserve as adjusted for the passage of time through the
Closing Date in accordance with the past customs and practice of the Company in
filing its Tax Returns. Since December 31, 2016, neither the Company nor any
Company Subsidiary has incurred any liability for Taxes arising from
extraordinary gains or losses, as the term is used in GAAP.

 

5.6.3.          The Company and each Company Subsidiary has not disposed of
property in a transaction presently being accounted for under the installment
method under Section 453 of the Code. No excess loss account exists with respect
to any Company Subsidiary. The Company and each Company Subsidiary is not
required to include in income any adjustment pursuant to Section 481(a) of the
Code by reason of a voluntary change in accounting and the Company has no
Knowledge that the IRS has proposed such adjustment in accounting method. There
are no rulings, requests for rulings, or closing agreements with any Taxing
Authority specifically requested or entered into by the Company or a Company
Subsidiary, which could affect their respective Taxes for any period after the
Closing. All transactions that could give rise to an understatement of federal
income Tax (within the meaning of Sections 6662 and 6662A of the Code) with
respect to the Company and each Company Subsidiary were adequately disclosed on
Tax Returns to the extent required under the Code. There are no liens for Taxes
upon any property or assets of the Company and each Company Subsidiary except
for liens for current Taxes, assessments, and other governmental charges not yet
due, or which may thereafter be paid without penalty.

 

 35 

 

 

5.7.          No Material Adverse Effect.

 

The Company has not suffered any Material Adverse Effect since December 31, 2016
and no event has occurred or circumstance arisen since that date which, in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
the Company.

 

5.8.          Legal Proceedings.

 

Except as set forth on Company Disclosure Schedule Section 5.8, neither the
Company nor any Company Subsidiary is a party to any, and there are no pending
or, to the Knowledge of the Company, threatened legal, administrative,
arbitration or other proceedings, claims (whether asserted or unasserted),
actions or governmental investigations or inquiries of any nature (a) against
the Company or any Company Subsidiary that could reasonably be expected to have
a Material Adverse Effect, (b) to which the Company or any Company Subsidiary’s
assets are or may be subject, (c) challenging the validity or propriety of any
of the transactions contemplated by this Agreement, or (d) which could adversely
affect the ability of the Company to perform under this Agreement.

 

5.9.          Compliance With Applicable Law.

 

5.9.1.          Each of the Company and each Company Subsidiary is in compliance
in all material respects with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable to it, its properties, assets and deposits, its business, and its
conduct of business and its relationship with its employees, including, without
limitation, the Federal Reserve Act, the NBA, the Federal Deposit Insurance Act,
the USA PATRIOT Act, the Equal Credit Opportunity Act, the Fair Housing Act, the
CRA, the Home Mortgage Disclosure Act, the Bank Secrecy Act, and all other
applicable fair lending laws and other laws relating to discriminatory business
practices, and neither the Company nor any Company Subsidiary has received any
written notice to the contrary. The Board of Directors of Farmers National has
adopted and Farmers National has implemented an anti-money laundering program
that contains adequate and appropriate customer identification verification
procedures that has not been deemed ineffective by any Governmental Entity and
that meets the requirements of Sections 352 and 326 of the USA PATRIOT Act and
the regulations thereunder.

 

5.9.2.          Each of the Company and each Company Subsidiary has all material
permits, licenses, authorizations, orders and approvals of, and has made all
filings, applications and registrations with, all Governmental Entities and Bank
Regulators that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and no suspension or cancellation of any such permit, license,
certificate, order or approval is, to the Knowledge of the Company, threatened
or will result from the consummation of the transactions contemplated by this
Agreement, subject to obtaining the Regulatory Approvals.

 

 36 

 

 

5.9.3.          Since January 1, 2016, neither the Company nor any Company
Subsidiary has received any written notification or any other communication from
any Bank Regulator (a) asserting that the Company or any Company Subsidiary is
not in compliance with any of the statutes, regulations or ordinances which such
Bank Regulator enforces; (b) threatening to revoke any license, franchise,
permit or governmental authorization; (c) requiring or threatening to require
the Company or any Company Subsidiary, or indicating that the Company or any
Company Subsidiary may be required, to enter into a cease and desist order,
agreement or memorandum of understanding or any other agreement with any federal
or state governmental agency or authority which is charged with the supervision
or regulation of banks or engages in the insurance of bank deposits restricting
or limiting, or purporting to restrict or limit the operations of the Company or
any Company Subsidiary, including without limitation any restriction on the
payment of dividends; or (d) directing, restricting or limiting, or purporting
to direct, restrict or limit, in any manner the operations of the Company or any
Company Subsidiary, including without limitation any restriction on the payment
of dividends (any such notice, communication, memorandum, agreement or order
described in this sentence is hereinafter referred to as a “Company Regulatory
Agreement”). Neither the Company nor any Company Subsidiary is a party to or is
subject to any order, decree, agreement, memorandum of understanding or similar
arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from, any Bank Regulator or any federal or
state governmental agency or authority charged with the supervision or
regulation of issuers of securities or the supervision or regulation of it. The
most recent regulatory rating given to Farmers National as to compliance with
the CRA is satisfactory or better. There are no unresolved violations,
criticisms or exceptions by any Regulatory Authority with respect to any Company
Regulatory Agreement. There is no injunction, order, judgment or decree imposed
upon the Company or any Company Subsidiary or the assets of the Company or any
Company Subsidiary.

 

5.9.4.          Since the enactment of the Sarbanes-Oxley Act, the Company has
been and is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act.

 

5.10.         Securities Documents

 

The Company has made available to NHBT copies of its (a) annual reports on Form
10-K for the years ended December 31, 2016, 2015 and 2014, and (b) proxy
materials used or for use in connection with its meetings of shareholders held
or to be held in 2017, 2016 and 2015. Such reports and such proxy materials
complied, at the time filed with the SEC, in all material respects, with the
Securities Laws.

 

5.11.         Brokers, Finders and Financial Advisors.

 

Neither the Company nor any Company Subsidiary, nor any of their respective
officers, directors, employees or agents, has employed any broker, finder or
financial advisor in connection with the transactions contemplated by this
Agreement, or incurred any liability or commitment for any fees or commissions
to any such person in connection with the transactions contemplated by this
Agreement.

 

5.12.         Company Common Stock.

 

The shares of Company Common Stock to be issued pursuant to this Agreement, when
issued in accordance with the terms of this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and subject to no preemptive
rights.

 

5.13.         Company Information Supplied.

 

5.13.1.          The information relating to the Company and any Company
Subsidiary to be contained in the Merger Registration Statement, or in any other
document filed with any Bank Regulator or other Governmental Entity in
connection herewith, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances in which they are made, not misleading.

 

5.13.2.          The Merger Registration Statement will comply with the
provisions of the Exchange Act and the rules and regulations thereunder and the
provisions of the Securities Act and the rules and regulations thereunder,
except that no representation or warranty is made by the Company with respect to
statements made or incorporated by reference therein based on information
supplied by NHBT specifically for inclusion or incorporation by reference in the
Merger Registration Statement.

 

 37 

 

 

5.13.3.          The information supplied by the Company and any Company
Subsidiary for inclusion in the Applications will, at the time each such
document is filed with any Bank Regulator and up to and including the dates of
any required regulatory approvals or consents, as such Applications may be
amended by subsequent filings, be accurate in all material respects.

 

5.14.         No Other Representations or Warranties.

 

5.20.1.          Except for the representations and warranties made by the
Company in this Article V and for the disclosures contained in the Company
Disclosure Schedule, neither the Company nor any other person makes any express
or implied representation or warranty with respect to the Company, its
Subsidiaries, or their respective businesses, operations, assets, liabilities,
conditions (financial or otherwise) or prospects, and the Company hereby
disclaims any such other representations or warranties.

 

5.20.2.          The Company acknowledges and agrees that neither NHBT nor any
other person has made or is making any express or implied representation or
warranty other than those contained in Article IV and in the NHBT Disclosure
Schedule.

 

ARTICLE VI
COVENANTS OF NHBT

 

6.1.          Conduct of Business.

 

6.1.1.          Affirmative Covenants. During the period from the date of this
Agreement to the Effective Time, except as expressly contemplated or permitted
by this Agreement, required by law or as consented to in writing by the Company,
which consent will not be unreasonably withheld, conditioned or delayed, NHBT
will, and it will cause each NHBT Subsidiary to: operate its business, only in
the usual, regular and ordinary course of business; use reasonable efforts to
preserve intact its business organization and assets and maintain its rights and
franchises; and voluntarily take no action which would, or would be reasonably
likely to, (a) adversely affect the ability of the parties to obtain any
Regulatory Approvals or other approvals of Governmental Entities required for
the transactions contemplated hereby or increase the period of time necessary to
obtain such approvals, or (b) adversely affect its ability to perform its
covenants and agreements under this Agreement.

 

6.1.2.          Negative Covenants. NHBT agrees that from the date of this
Agreement to the Effective Time, except as otherwise specifically permitted or
required by this Agreement, set forth in NHBT Disclosure Schedule 6.1.2,
required by law or regulation or any Governmental Entity or consented to by the
Company in writing, it will not, and it will cause each NHBT Subsidiary not to:

 

(A)         change or waive any provision of its articles of incorporation, or
bylaws, or appoint a new director to its board of directors (except as to the
appointment of a new director, as necessary to maintain any minimum number of
directors pursuant to a regulatory requirement or its articles of incorporation
or bylaws);

 

(B)         change the number of authorized or issued shares of its capital
stock, issue shares of NHBT Common Stock or issue or grant any Right or
agreement of any character relating to its authorized or issued capital stock or
securities convertible into shares of such stock, make any grant or award under
any equity compensation plan or arrangement, or split, combine or reclassify
shares of its capital stock, or declare, set aside or pay any dividend or other
distribution in respect of capital stock, or redeem or otherwise acquire any
shares of its capital stock other than a security interest or as a result of the
enforcement of a security interest;

 

 38 

 

 

(C)         enter into, amend in any material respect or terminate any material
contract or agreement (including without limitation any settlement agreement
with respect to litigation other than pursuant to any payment, discharge,
settlement or compromise permitted pursuant to Section 6.1.2(T)), or waive,
release, grant or transfer material rights of value except in the ordinary
course of business;

 

(D)         make application for the opening or closing of any, or open or close
any, branch or automated banking facility;

 

(E)         grant or agree to pay any bonus, severance or termination to, or
enter into, renew or amend any employment agreement, severance agreement and/or
supplemental executive agreement with, or increase in any manner the
compensation or fringe benefits of, any of its directors, officers or employees,
except as may be required by law or promote any employee to a rank having a
title of vice president or other more, or senior rank or hire any new employee
at an annual rate of compensation in excess of $20,000, other than the hiring of
at-will, non-officer employees to fill vacancies that may from time to time
arise in the ordinary course of business;

 

(F)         enter into or, except as may be required by law, materially modify
any pension, retirement, stock option, stock purchase, stock appreciation right,
stock grant, savings, profit sharing, deferred compensation, supplemental
retirement, consulting, bonus, group insurance or other employee benefit,
incentive or welfare contract, plan or arrangement, or any trust agreement
related thereto, in respect of any of its directors, officers or employees; or
make any contributions to any defined contribution plan not in the ordinary
course of business consistent with past practice;

 

(G)         merge or consolidate NHBT with any other institution; sell or lease
all or any substantial portion of the assets or business of NHBT; make any
acquisition of all or any substantial portion of the business or assets of any
other person, firm, association, corporation or business organization other than
in connection with foreclosures, settlements in lieu of foreclosure, troubled
loan or debt restructuring, or the collection of any loan or credit arrangement
between NHBT and any other person; enter into a purchase and assumption
transaction with respect to deposits and liabilities; voluntarily revoke or
surrender any certificate of authority to maintain, or file an application for
the relocation of, any existing branch office, or file an application for a
certificate of authority to establish a new branch office;

 

(H)         sell or otherwise dispose of the capital stock of any NHBT
Subsidiary; or sell or otherwise dispose of any material asset of NHBT; except
for transactions with the FHLB, subject any asset of NHBT to a lien, pledge,
security interest or other encumbrance other than in the ordinary course of
business consistent with past practice; or incur any indebtedness for borrowed
money (or guarantee any indebtedness for borrowed money), except in the ordinary
course of business consistent with past practice;

 

(I)         materially change any method, practice or principle of accounting,
except as may be required from time to time by GAAP (without regard to any
optional early adoption date) or any Regulatory Authority responsible for
regulating NHBT;

 

(J)         except for foreclosure and collection matters, waive, release, grant
or transfer material rights of value or modify or change in any material respect
any existing material agreement or indebtedness to which NHBT is a party, other
than in the ordinary course of business, consistent with past practice;

 

 39 

 

 

(K)         purchase any equity securities, or purchase any securities other
than securities issued by a U.S. government and U.S. government agency with
final maturities of less than one (1) year;

 

(L)         except for commitments issued prior to the date of this Agreement
which have not yet expired and which have been disclosed on the NHBT Disclosure
Schedule 6.1.2 (L), and the renewal of existing lines of credit, make any new
loan or other credit facility commitment (including without limitation, lines of
credit and letters of credit) in an amount in excess of $200,000 for a
commercial loan, or in excess of $417,000 for a non-conforming residential loan.
In addition, the prior approval of the Company is required with respect to the
following: (i) any new loan or credit facility commitment in an amount of
$100,000 or greater to any borrower or group of affiliated borrowers whose
credit exposure with NHBT, in the aggregate, exceeds $500,000 prior thereto or
as a result thereof; (ii) any new loan or credit facility commitment in excess
of $417,000 with respect to a non-conforming residential mortgage loan or
$150,000 with respect to a home equity line of credit, in either case to any
person residing, or any property located, outside of the State of West Virginia;
(iii) any new unsecured loan in excess of $25,000; and (iv) any new loan or loan
commitment to any director or executive officer (it being understood and agreed
that the Company will use its reasonable best efforts to respond within five
business days to a request by NHBT for Company’s written consent to extend
credit in amounts exceeding the thresholds described herein);

 

(M)         enter into, renew, extend or modify any transaction (other than a
deposit transaction) with any Affiliate;

 

(N)         enter into any futures contract, option, interest rate cap, interest
rate floor, interest rate exchange agreement or other agreement or take any
other action for purposes of hedging the exposure of its interest-earning assets
and interest-bearing liabilities to changes in market rates of interest;

 

(O)         make any material change in policies in existence on the date of
this Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; deposit pricing or
gathering; or other material banking policies except as may be required by
changes in applicable laws, regulations or GAAP or by a Regulatory Authority;

 

(P)         except for the execution of this Agreement, and the transactions
contemplated herein, take any action that would give rise to an acceleration of
the right to payment to any individual under any NHBT compensation and benefit
plan;

 

(Q)         make any capital expenditure in excess of $5,000 individually or
$10,000 in the aggregate, other than expenditures necessary to maintain existing
assets in good repair;

 

(R)         purchase or otherwise acquire any material asset or incur any
material liability other than in the ordinary course of business consistent with
past practices and policies;

 

(S)         undertake or enter into any lease, contract or other commitment for
its account, other than in the ordinary course of business, involving a payment
by NHBT of more than $5,000 annually, or containing any financial commitment in
excess of $15,000 in the aggregate and extending beyond 24 months from the date
hereof;

 

 40 

 

 

(T)         except with respect to foreclosures or other collection actions
(which are set forth in NHBT Bank Disclosure Schedule 6.1.2(T)), pay, discharge,
settle or compromise any claim, action, litigation, arbitration or proceeding,
other than any such payment (except to the extent paid or reimbursed by
insurance), discharge, settlement or compromise in the ordinary course of
business consistent with past practice that involves solely money damages in the
amount not in excess of $10,000 individually or, for each fiscal quarter,
$25,000 in the aggregate, and that does not create negative precedent for other
pending or potential claims, actions, litigation, arbitration or proceedings, or
waive or release any material rights or claims, or agree to consent to the
issuance of any injunction, decree, order or judgment restricting or otherwise
affecting its business or operations, it being understood and agreed that the
Company will use its reasonable best efforts to respond within five business
days to a request by NHBT for the Company’s written consent to pay, discharge,
settle or compromise a claim in amounts exceeding the thresholds described
herein;

 

(U)         foreclose upon or take a deed or title to any commercial real estate
without first conducting a Phase I environmental assessment of the property or
foreclose upon any commercial real estate if such environmental assessment
indicates the presence of a Materials of Environmental Concern;

 

(V)         purchase or sell any mortgage loan servicing rights other than in
the ordinary course of business consistent with past practice;

 

(W)         sell any participation interest in any loan other than in the
ordinary course of business consistent with past practice or sell any Real
Estate Owned (other than sales that generate a net book loss of not more than
$10,000 for any particular property) it being understood and agreed that the
Company will use its reasonable best efforts to respond within five business
days to a request by NHBT for the Company’s written consent to sell Real Estate
Owned for a loss exceeding the threshold described herein;

 

(X)         issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) without prior consultation with the Company and, to the extent
relating to post-Closing employment, benefit or compensation information without
the prior consent of the Company (which shall not be unreasonably withheld) or
issue any broadly distributed communication of a general nature to customers
without the prior approval of the Company (which shall not be unreasonably
withheld), except as required by law or for communications in the ordinary
course of business consistent with past practice that do not relate to the
Merger or other transactions contemplated hereby; or

 

(Y)         take any voluntary action that is intended or is reasonably likely
to result in any of the representations and warranties of NHBT set forth in this
Agreement becoming untrue as of any date after the date hereof or in any of any
of the conditions to the Merger not being satisfied.

 

6.2.          Current Information and Cooperation.

 

6.2.1.          Subject to compliance with applicable law, regulation and
policy, during the period from the date of this Agreement to the Effective Time,
NHBT will cause one or more of its representatives to confer with
representatives of the Company and report the general status of its ongoing
operations at such times as the Company may reasonably request. NHBT will
promptly notify the Company of any material change in the normal course of its
business or in the operation of its properties and, to the extent permitted by
applicable law, of any governmental complaints, investigations or hearings (or
communications indicating that the same may be contemplated), or the institution
or the threat of litigation involving NHBT or any NHBT Subsidiary. Without
limiting the foregoing, senior officers of the Company and NHBT shall meet on a
reasonably regular basis (expected to be at least monthly) to review the
financial, credit and operational affairs, and the like, of NHBT and its
Subsidiaries, subject to relevant provisions of applicable law.

 

 41 

 

 

6.2.2.          NHBT and Farmers National shall meet on a regular basis to
discuss and plan for the conversion of NHBT’s data processing and related
electronic informational systems to those used by Farmers National, which
planning shall include, but not be limited to, discussion of the possible
termination by NHBT of third-party service provider arrangements effective at
the Effective Time or at a date thereafter, non-renewal of personal property
leases and software licenses used by NHBT in connection with its systems
operations, retention of outside consultants and additional employees to assist
with the conversion, and outsourcing, as appropriate, of proprietary or
self-provided system services, it being understood that NHBT shall not be
obligated to take any such action prior to the Effective Time and, unless NHBT
otherwise agrees, no conversion shall take place prior to the Effective Time. In
the event that NHBT takes, at the request of Farmers National, any action
relative to third parties to facilitate the conversion that results in the
imposition of any fees or charges, Farmers National shall indemnify NHBT for any
such fees and charges, and the costs of reversing the conversion process, if for
any reason the Merger is not consummated for any reason other than a breach of
this Agreement by the Company.

 

6.2.3.          Each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other party in doing, all things
necessary, proper, and advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
including, without limitation, any actions, assistance or cooperation necessary
in preparation for the conversion and integration of NHBT’s operations into
Farmers National’s operations. Notwithstanding any other provision contained in
this Agreement, (a) neither the Company nor Farmers National shall under any
circumstance be permitted to exercise control of NHBT or any NHBT Subsidiaries
prior to the Effective Time.

 

6.2.4.          On a monthly basis, NHBT shall provide the Company with a
written list of nonperforming assets (the term “nonperforming assets,” for
purposes of this subsection, means (a) loans that are Troubled Debt
Restructurings, (b) loans on nonaccrual or non-performing status, (c) REO, (d)
all loans thirty (30) days or more past due as to principal or interest and
still accruing) as of the end of such month and (e) and impaired loans. Within
seven (7) days of the end of each month, NHBT shall provide the Company with a
schedule of all loan approvals, which schedule shall indicate the loan amount,
loan type and other material features of the loan. On a monthly basis, NHBT
shall provide the Company with the following reports: (a) watch list report, (b)
classified asset report, (c) net charge-offs, (d) loan loss reserve analysis,
(e) individual asset quality write ups, and (f) pipeline report.

 

6.2.5.          NHBT shall promptly inform the Company upon receiving notice of
any legal, administrative, arbitration or other proceedings, demands, notices,
audits or investigations by any federal, state or local commission, agency or
board relating to the alleged liability of NHBT or any NHBT Subsidiary under any
labor or employment law, or related to any claims made by or threatened by any
current or former employee or applicant.

 

 42 

 

 

6.3.          Access to Properties and Records.

 

Subject to Section 12.1 hereof, NHBT shall permit the Company reasonable access
during normal business hours upon reasonable written notice to its properties
and those of the NHBT Subsidiaries, and shall disclose and make available to the
Company during normal business hours all of its books, papers and records
relating to the assets, properties, operations, obligations and liabilities,
including, but not limited to, all books of account (including the general
ledger), tax records, minute books of directors’ (other than minutes that
discuss any of the transactions contemplated by this Agreement or any other
subject matter NHBT determines based on the advice of legal counsel should be
treated as confidential) and shareholders’ meetings, organizational documents,
bylaws, contracts and agreements, filings with any regulatory authority, plans
affecting employees, and any other business activities or prospects in which the
Company may have a reasonable interest; provided, however, that NHBT shall not
be required to take any action that would provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights or business interests or confidences of any customer or other person or
would result in the waiver by it of the privilege protecting communications
between it and any of its counsel or that is otherwise prohibited by law or
contractual agreement. The Company shall use commercially reasonable efforts to
minimize any interference with NHBT’s regular business operations during any
such access to NHBT’s property, books and records.

 

6.4.          Financial and Other Statements.

 

6.4.1.          Promptly upon receipt thereof, NHBT will furnish to the Company
copies of each annual, interim or special audit of the books of NHBT and the
NHBT Subsidiaries made by its independent auditors and copies of all internal
control reports submitted to NHBT by such auditors in connection with each
annual, interim or special audit of the books of NHBT and the NHBT Subsidiaries
made by such auditors.

 

6.4.2.          As soon as reasonably available, NHBT will furnish to the
Company copies of all documents, statements and reports that it or any NHBT
Subsidiary shall send to its shareholders or, to the extent legally permitted to
do so, any Bank Regulator. Within seven (7) days after the end of each month,
NHBT will deliver to the Company a consolidated balance sheet and a consolidated
statement of income, without related notes, for such month prepared in
accordance with current financial reporting practices.

 

6.4.3           To the extent legally permitted to so, NHBT will advise the
Company promptly of the receipt of any written communication of any Bank
Regulator with respect to the condition or activities of NHBT or any of the NHBT
Subsidiaries.

 

6.4.4.          With reasonable promptness, NHBT will furnish to the Company
such additional financial data that NHBT possesses and as the Company may
reasonably request, including without limitation, detailed monthly financial
statements and loan reports.

 

6.5.          Maintenance of Insurance.

 

NHBT shall maintain, and cause each NHBT Subsidiary to maintain, insurance in
such amounts as are reasonable to cover such risks as are customary in relation
to the character and location of their properties and the nature of their
business, but in no event shall such coverage be less than coverage by the
policies in place as of the date of this Agreement.

 

6.6.          Disclosure Supplements.

 

From time to time as necessary, NHBT will supplement or amend the NHBT
Disclosure Schedule delivered in connection herewith with respect to any matter
hereafter arising which, if existing, occurring or known at the date of this
Agreement, would have been required to be set forth or described in such NHBT
Disclosure Schedule or which is necessary to correct any information in such
NHBT Disclosure Schedule which has been rendered inaccurate thereby.
Notwithstanding the foregoing, NHBT shall promptly notify the Company if any
representation or warranty of NHBT becomes materially inaccurate but in no event
more than five (5) Business Days after NHBT has Knowledge of such material
inaccuracy. No supplement or amendment to such NHBT Disclosure Schedule shall
have any effect for the purpose of determining satisfaction of the conditions
set forth in Article IX.

 

 43 

 

 

6.7.          Consents and Approvals of Third Parties.

 

NHBT shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals of third parties necessary or desirable
for the consummation of the transactions contemplated by this Agreement prior to
the Effective Time.

 

6.8.          Failure to Fulfill Conditions.

 

In the event that NHBT determines that a condition to its obligation to complete
the Merger cannot be fulfilled and that it will not waive that condition, it
will promptly notify the Company.

 

6.9.          Reasonable Best Efforts.

 

Subject to the terms and conditions herein provided, NHBT agrees to use all
commercially reasonable best efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

 

6.10.         No Solicitation.

 

6.10.1.          From the date of this Agreement until the earlier to occur of
the Closing or the termination of this Agreement in accordance with its terms,
NHBT shall not, and shall cause its Subsidiaries and its and their respective
officers, directors, employees, investment bankers, financial advisors,
attorneys, accountants, consultants, affiliates and other agents (collectively,
the “Representatives”) not to, directly or indirectly, (a) initiate, solicit or
knowingly encourage, or take any other action to knowingly facilitate the making
of any inquiry, offer or proposal which constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal; (b) participate in any discussions
or negotiations regarding any Acquisition Proposal or furnish, or otherwise
afford access, to any Person (other than the Company) any information or data
with respect to NHBT or any of its Subsidiaries or otherwise relating to an
Acquisition Proposal; (c)  release any Person from, waive any provisions of, or
fail to enforce any confidentiality agreement or standstill agreement to which
NHBT is a party; or (d) enter into any agreement, agreement in principle or
letter of intent with respect to any Acquisition Proposal or approve or resolve
to approve any Acquisition Proposal or any agreement, agreement in principle or
letter of intent relating to an Acquisition Proposal. Any violation of the
foregoing restrictions by NHBT or any Representative, whether or not such
Representative is so authorized and whether or not such Representative is
purporting to act on behalf of NHBT or otherwise, shall be deemed to be a breach
of this Agreement by NHBT. NHBT and its Subsidiaries shall, and shall cause each
of NHBT Representatives to, immediately cease and cause to be terminated any and
all existing discussions, negotiations, and communications with any Persons with
respect to any existing or potential Acquisition Proposal.

 

 44 

 

 

For purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
offer or proposal (other than an inquiry, offer or proposal from the Company),
whether or not in writing, contemplating, relating to, or that could reasonably
be expected to lead to, an Acquisition Transaction. For purposes of this
Agreement, “Acquisition Transaction” shall mean (a) any transaction or series of
transactions involving any merger, consolidation, recapitalization, share
exchange, liquidation, dissolution or similar transaction involving NHBT or any
of its Subsidiaries; (b) any transaction pursuant to which any third party or
group acquires or would acquire (whether through sale, lease or other
disposition), directly or indirectly, any assets of NHBT or any of its
Subsidiaries representing, in the aggregate, twenty-five percent (25%) or more
of the assets of NHBT and its Subsidiaries on a consolidated basis; (c) any
issuance, sale or other disposition of (including by way of merger,
consolidation, share exchange or any similar transaction) securities (or
options, rights or warrants to purchase or securities convertible into, such
securities) representing twenty-five percent (25%) or more of the votes attached
to the outstanding securities of NHBT or any of its Subsidiaries; (d) any tender
offer or exchange offer that, if consummated, would result in any third party or
group beneficially owning twenty-five percent (25%) or more of any class of
equity securities of NHBT or any of its Subsidiaries; or (e) any transaction
which is similar in form, substance or purpose to any of the foregoing
transactions, or any combination of the foregoing.

 

6.10.2.          Notwithstanding Section 6.10.1, NHBT may take any of the
actions described in clause (b) of the first paragraph of Section 6.10.1 if, but
only if, (a) NHBT has received a bona fide unsolicited written Acquisition
Proposal that did not result from a breach of this Section 6.10; (b) the Board
of Directors of NHBT determines in good faith, after consultation with and
having considered the advice of its outside legal counsel and its independent
financial advisor, that such Acquisition Proposal constitutes or is reasonably
likely to lead to a Superior Proposal; (c) prior to furnishing or affording
access to any information or data with respect to NHBT or any of its
Subsidiaries or otherwise relating to an Acquisition Proposal, NHBT receives
from such Person a confidentiality agreement with terms no less favorable to
NHBT than those contained in the Confidentiality and Nondisclosure Agreement,
dated as of January 31, 2017, by and between the Company and Renaissance
Partners, and (d) the Board of Directors of NHBT determines in good faith, after
consultation with and having considered the advice of its outside legal counsel,
that the failure to take any such actions would be reasonably likely to violate
its fiduciary duties under applicable laws. NHBT shall promptly provide to the
Company any non-public information regarding NHBT or its subsidiaries provided
to any other Person that was not previously provided to the Company, such
additional information to be provided no later than the date of provision of
such information to such other party.

 

For purposes of this Agreement, “Superior Proposal” shall mean any unsolicited
bona fide written proposal (on its most recently amended or modified terms, if
amended or modified) made by a third party to enter into an Acquisition
Transaction on terms that the Board of Directors of NHBT reasonably determines
in its good faith judgment, after consultation with and having considered the
advice of outside legal counsel and its financial advisor, (a) would, if
consummated, result in the acquisition of all, but not less than all, of the
issued and outstanding shares of NHBT Common Stock or all, or substantially all,
of the assets of NHBT and its Subsidiaries on a consolidated basis; (b) would
result in a transaction that (i) involves consideration to the holders of the
shares of NHBT Common Stock that is more favorable than the Merger Consideration
to be paid to NHBT’s shareholders pursuant to this Agreement, considering, among
other things, the nature of the consideration being offered, any regulatory
approvals or other risks associated with the timing and consummation of the
proposed transaction beyond, or in addition to, those specifically contemplated
hereby, and which proposal is not conditioned upon obtaining additional
financing and (ii) is, in light of the other terms of such proposal, more
favorable to NHBT than the Merger and the transactions contemplated by this
Agreement; and (c) is reasonably likely to be completed on the terms proposed,
in each case taking into account all legal, financial, regulatory and other
aspects of the proposal.

 

 45 

 

 

6.10.3.          NHBT shall promptly (and in any event within forty-eight (48)
hours) notify the Company in writing if any proposals or offers are received by,
any information is requested from, or any negotiations or discussions are sought
to be initiated or continued with, NHBT or any NHBT Representatives, in each
case in connection with any Acquisition Proposal, and such notice shall indicate
the name of the Person initiating such discussions or negotiations or making
such proposal, offer or information request and the material terms and
conditions of any proposals or offers (and, in the case of written materials
relating to such proposal, offer, information request, negotiations or
discussion, providing copies of such materials (including e-mails or other
electronic communications)) unless (a) such materials constitute confidential
information of the party making such offer or proposal under an effective
confidentiality agreement, (b) disclosure of such materials jeopardizes the
attorney-client privilege or (c) disclosure of such materials contravenes any
law, rule, regulation, order, judgment or decree. NHBT agrees that it shall keep
the Company informed, on a current basis, of the status and terms of any such
proposal, offer, information request, negotiations or discussions (including any
amendments or modifications to such proposal, offer or request).

 

6.10.4.          Neither the Board of Directors of NHBT nor any committee
thereof shall (a) withdraw, qualify or modify, or propose to withdraw, qualify
or modify, in a manner adverse to the Company in connection with the
transactions contemplated by this Agreement (including the Merger), the NHBT
Recommendation (as defined in Section 8.1), or make any statement, filing or
release, in connection with the NHBT Shareholders Meeting or otherwise,
inconsistent with the NHBT Recommendation (it being understood that taking a
neutral position or no position with respect to an Acquisition Proposal shall be
considered an adverse modification of the NHBT Recommendation); or (b) approve
or recommend, or publicly propose to approve or recommend, any Acquisition
Proposal.

 

6.10.5.          Notwithstanding Section 6.10.4, prior to the date of NHBT
Shareholders Meeting, the Board of Directors of NHBT may approve or recommend to
the shareholders of NHBT a Superior Proposal and withdraw, qualify or modify the
NHBT Recommendation in connection therewith (a “NHBT Subsequent Determination”)
after the third (3rd) Business Day following the Company’s receipt of a notice
(the “Notice of Superior Proposal”) from NHBT advising the Company that the
Board of Directors of NHBT, after receiving the advice of its outside legal
counsel and, with respect to financial matters, its financial advisors,
determines in good faith that it would be reasonably likely to result in a
violation of its fiduciary duties under applicable law to continue to recommend
this Agreement, then in submitting this Agreement to its shareholders, such
Board of Directors may (but shall not be required to) submit this Agreement to
its shareholders without recommendation (although the resolutions approving this
Agreement as of the date hereof may not be rescinded or amended), in which event
the Board of Directors may communicate the basis for its lack of a
recommendation to its shareholders in the Proxy Statement-Prospectus or an
appropriate amendment or supplement thereto to the extent required by law;
provided, that the Board of Directors may not take any actions under this
sentence unless (i) it gives the Company at least three (3) Business Days’ prior
written notice of its intention to take such action and a reasonable description
of the event or circumstances giving rise to its determination to take such
action (including, in the event such action is taken by the Board of Directors
of NHBT in response to an Acquisition Proposal, the latest material terms and
conditions of, and the identity of the third party making, any such Acquisition
Proposal, or any amendment or modification thereof, or describe in reasonable
detail such other event or circumstances) and (ii) at the end of such notice
period, the Board of Directors takes into account any amendment or modification
to this Agreement proposed by the Company (provided, however, that the Company
shall not be obligated to propose any such adjustments, modifications to the
terms and condition of this Agreement) and after receiving the advice of its
outside legal counsel and, with respect to financial matters, its financial
advisors, determines in good faith that it would nevertheless be reasonably
likely to result in a violation of its fiduciary duties under applicable law to
continue to recommend this Agreement. Any material amendment to any Acquisition
Proposal will be deemed to be a new Acquisition Proposal for purposes of this
Section 6.10.5 and will require a new notice period as referred to in this
Section 6.10.5. Notwithstanding the foregoing, the changing, qualifying or
modifying of the NHBT Recommendation or the making of a NHBT Subsequent
Determination by the Board of Directors of NHBT shall not change the approval of
the Board of Directors of NHBT for purposes of causing any applicable federal or
state anti-takeover laws or regulations to be inapplicable to this Agreement and
the transactions contemplated hereby, including the Merger.

 

 46 

 

 

6.10.6.          Nothing contained in Section 6.10 shall prohibit NHBT or the
Board of Directors of NHBT from complying with NHBT’s obligations under Rules
14d-9 and 14e-2(a) (as if such rules were applicable to NHBT) promulgated under
the Exchange Act; provided, however, that any such disclosure relating to an
Acquisition Proposal shall be deemed a change in the NHBT Recommendation unless
the Board of Directors of NHBT reaffirms the NHBT Recommendation in such
disclosure.

 

6.11.         Merger-Related Costs.

 

NHBT agrees to consult with the Company with respect to its loan, litigation and
real estate valuation policies and practices (including loan classifications);
provided, however, that neither the Company nor Farmers National shall under any
circumstance be permitted to exercise control of NHBT, NHBT Bank or any other
NHBT Subsidiaries prior to the Effective Time. The Company and NHBT shall also
consult with respect to the character, amount and timing of restructuring
charges to be taken by each of them in connection with the transactions
contemplated hereby and shall take such charges as the Company shall reasonably
request and which are not inconsistent with GAAP; provided that no such actions
shall be effected (i) until the Company shall have irrevocably certified to NHBT
that all conditions set forth in Article IX to the obligation of the Company to
consummate the transactions contemplated hereby have been satisfied or, where
legally permissible, waived and (ii) more than five (5) Business Days prior to
the Closing Date.

 

6.12.         401(k) Plan; Other Benefit Plans.        

 

6.12.1.          NHBT shall take all necessary action to cause the NHBT 401(k)
Plan to be terminated effective no later than the day immediately prior to the
Effective Time (the “Plan Termination Date”). The accounts of all participants
and beneficiaries in the NHBT 401(k) Plan shall become fully vested as of the
Plan Termination Date. As soon as practicable after the Plan Termination Date,
the account balances in the NHBT 401(k) Plan shall be distributed as a
participant or beneficiary may direct, consistent with applicable laws and
regulations. Any Continuing Employee who elects to participate in the Company’s
401(k) Plan and who remains employed by the Company or any Company Subsidiary at
the time his or her account balance in the NHBT 401(k) Plan is distributed may
elect to have such account balance rolled over into the Company’s 401(k) Plan,
provided that no outstanding loans under the NHBT 401(k) Plan may be rolled over
into the Company’s 401(k) Plan. NHBT shall, or shall direct the fiduciaries of
the NHBT 401(k) Plan to (to the extent permitted by law), provide the Company
and its counsel with a draft of each resolution, amendment, participant
communication or other document relating to the termination of the NHBT 401(k)
Plan at least five (5) Business Days before such document is adopted or
distributed, and no such document shall be adopted or distributed without the
Company’s approval (not to be unreasonably withheld, conditioned or delayed).
Prior to the Closing Date, NHBT shall provide the Company with the final
documentation evidencing that the actions contemplated herein have been
effectuated.

 

6.12.2.          To the extent requested by the Company prior to the Closing
Date, NHBT and the NHBT Subsidiaries shall cooperate in good faith with the
Company to amend, freeze, terminate or modify any NHBT Compensation and Benefit
Plan not covered elsewhere in this Section 6.12 in accordance with the terms of
such plan or agreement, to be effective as of or immediately prior to the
Effective Time (or at such different time mutually agreed to by the parties),
except that the winding up of any such plan or agreement may be completed
following the Effective Time. NHBT shall provide the Company and its counsel
with a draft of each resolution, amendment, participant communication or other
document relating to the foregoing at least five (5) business days before such
document is adopted or distributed, and no such document shall be adopted or
distributed without the Company’s approval (not to be unreasonably withheld,
conditioned or delayed). Prior to the Closing Date, NHBT shall provide the
Company with the final documentation evidencing that the actions contemplated
herein have been effectuated.

 

 47 

 

 

6.13.         Anti-takeover Provisions.

 

NHBT and the NHBT Subsidiaries shall take all steps required by any relevant
federal or state law or regulation or under any relevant agreement or other
document to exempt or continue to exempt NHBT, the Merger, the Agreement and the
transactions contemplated hereby from any provisions of an anti-takeover nature
contained in NHBT’s or its Subsidiaries’ organizational documents, and the
provisions of any applicable federal or state anti-takeover laws and
regulations.

 

ARTICLE VII
COVENANTS OF THE cOMPANY

 

7.1.          Conduct of Business.

 

During the period from the date of this Agreement to the Effective Time, except
with the written consent of NHBT, which consent will not be unreasonably
withheld, the Company will, and it will cause each Company Subsidiary to use
reasonable efforts to preserve intact its business organization and assets and
maintain its rights and franchises; and voluntarily take no action that would,
or would be reasonably likely to: (a) adversely affect the ability of the
parties to obtain the Regulatory Approvals or other approvals of Governmental
Entities required for the transaction contemplated hereby, or increase the
period of time necessary to obtain such approvals; (b) adversely affect its
ability to perform its covenants and agreements under this Agreement; or
(c) result in the representations and warranties contained in Article V of this
Agreement not being true and correct on the date of this Agreement or at any
future date on or prior to the Closing Date or in any of the conditions set
forth in Article IX hereof not being satisfied.

 

7.2.          Current Information.

 

During the period from the date of this Agreement to the Effective Time as
necessary, the Company will cause one or more of its representatives to confer
with representatives of NHBT and report the general status of its financial
condition, operations and business and matters relating to the completion of the
transactions contemplated hereby, at such times as NHBT may reasonably request.
The Company will promptly notify NHBT, to the extent permitted by applicable
law, of any governmental complaints, investigations or hearings (or
communications indicating that the same may be contemplated), which might
adversely affect the ability of the parties to obtain the Regulatory Approvals
or increase the period of time necessary to obtain such approvals; or the
institution of material litigation involving the Company and any Company
Subsidiary. The Company shall be reasonably responsive to requests by NHBT for
access to such information and personnel regarding the Company and its
Subsidiaries as may be reasonably necessary for NHBT to confirm that the
representations and warranties of the Company contained herein are true and
correct and that the covenants of the Company contained herein have been
performed in all material respects; provided, however, that the Company shall
not be required to take any action that would provide access to or to disclose
information where such access or disclosure, in the Company’s reasonable
judgment, would interfere with the normal conduct of the Company’s business or
would violate or prejudice the rights or business interests or confidences of
any customer or other person or would result in the waiver by it of the
privilege protecting communications between it and any of its counsel.

 

 48 

 

 

7.3.          Financial and Other Statements.

 

The Company will make available to NHBT the Securities Documents filed by it
with the SEC under the Securities Laws. The Company will furnish to NHBT copies
of all documents, statements and reports that it or Farmers National intends to
file with any Bank Regulator with respect to the Merger. The Company will
furnish to NHBT copies of all documents, statements and reports that it sends to
the shareholders of the Company.

 

7.4.          Disclosure Supplements.

 

From time to time prior to the Effective Time as necessary, the Company will
supplement or amend the Company Disclosure Schedules delivered in connection
herewith with respect to any material matter hereafter arising which, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Company Disclosure Schedule or
which is necessary to correct any information in such Company Disclosure
Schedule which has been rendered inaccurate thereby. No supplement or amendment
to such Company Disclosure Schedule shall have any effect for the purpose of
determining satisfaction of the conditions set forth in Article IX.

 

7.5.          Consents and Approvals of Third Parties.

 

The Company shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals of third parties, necessary or desirable
for the consummation of the transactions contemplated by this Agreement.

 

7.6.          Reasonable Best Efforts.

 

Subject to the terms and conditions herein provided, the Company agrees to use
all commercially reasonable best efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

 

7.7.          Failure to Fulfill Conditions.

 

In the event that the Company determines that a condition to its obligation to
complete the Merger cannot be fulfilled and that it will not waive that
condition, it will promptly notify NHBT.

 

7.8.          Employee Benefits.

 

7.8.1.          Prior to the Effective Time, the Company shall take all
reasonable action so that employees of NHBT who become employees of the Company
or a Company Subsidiary (“Continuing Employees”) shall be eligible to
participate, effective as soon as each Company employee benefit plan permits
(but not sooner than is administratively practicable following the Effective
Time), in each of the Company’s employee benefit plans in which similarly
situated employees of the Company or a Company Subsidiary participate; provided,
however, that, in the case of all benefits to be provided to the Continuing
Employees, until the first anniversary of the Effective Time, the Company may
instead provide such employees with participation in the employee benefit plans
of NHBT in which they participated immediately prior to the Effective Time,
provided that the result is the provision of benefits to each Continuing
Employee that are substantially similar in the aggregate to the benefits
provided to similarly-situated employees of the Company and its Subsidiaries (it
being understood that inclusion of Continuing Employees in the Company’s
employee benefit plans may occur at different times with respect to different
plans). This Agreement shall not be construed to limit the ability of the
Company or any Company Subsidiary to terminate the employment of any employee or
to amend or terminate any employee benefit plans in accordance with their
respective terms and conditions after the Effective Time.

 

 49 

 

 

7.8.2.          With respect to each Company employee benefit plan for which
length of service is taken into account for any purpose, service with NHBT (or
predecessor employers to the extent NHBT provides past service credit) shall be
treated as service with the Company and its Subsidiaries for purposes of
determining eligibility to participate, vesting, and entitlement to benefits,
including for severance benefits and vacation entitlement (but not for accrual
of defined benefit pension benefits); provided, however, that such prior service
shall not be recognized to the extent that such recognition would result in a
duplication of benefits; and provided further, as of and during the one-year
period following the Effective Time, the severance rights of persons who were
employees of NHBT immediately prior to the Effective Time shall be governed
solely by Section 7.8.3 below. Such prior service credit also shall apply for
purposes of satisfying any waiting periods, evidence of insurability
requirements, or the application of any preexisting condition limitations, if
permitted by the Company employee benefit plan. In the event of a termination or
consolidation of any group medical plan sponsored by NHBT, at or following the
Effective Time, any employee of NHBT that is not a Continuing Employee and any
“qualified beneficiaries” (within the meaning of Section 4980B(g) of the Code)
of such individuals shall be entitled to continuation coverage under the group
medical plan(s) sponsored or maintained by the Company at the expense of such
terminated employees and qualified beneficiaries, except as otherwise provided.

 

7.8.3.          Each employee of NHBT immediately prior to the Effective Time
and whose employment is terminated as of the Effective Time or whose employment
continues with the Company or any Company Subsidiary as of the Effective Time
and whose employment thereafter is terminated involuntarily other than for
“cause,” during the one-year period following the Effective Time shall be
entitled to receive a lump sum severance payment from the Company equal in
amount to two weeks’ base pay with respect to any salaried employee (one week in
the case of non-salaried employees) (with such amount to be calculated based
upon such employee’s base pay as of the Effective Time or, if higher, the base
pay as of the date of termination) for each full year such employee was employed
by NHBT, provided such terminated employee had at least one year of credited
service and subject to a maximum of 20 weeks’ severance, and, provided further,
that such terminated employee enters into a release of claims against the
Company and the Company Subsidiaries. For purposes of this Section 7.8.3 (c),
“cause” shall mean termination because of the employee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties or willful violation of any
law, rule or regulation (other than traffic violations or similar violations),
“base pay” shall mean an employee’s annual salary or annual compensation
computed on an hourly basis, excluding bonuses, commissions, perquisites,
benefits or similar payments, and “year of credited service” shall mean each
full 12-month period of service from the date of hire.

 

7.8.4.          The Company and NHBT have agreed that it is advisable to pay
retention bonuses to selected employees of NHBT who become Continuing Employees
and remain employees through a specified date, which retention bonuses shall not
exceed $20,000 in the aggregate. Such retention bonuses will be payable to such
persons and in such amounts as may be mutually agreed upon by NHBT and the
Company.

 

7.8.5.          Concurrently with the execution of this Agreement, Farmers
National shall enter into an Agreement with Mark A. Mangano in the form of
Company Disclosure Schedule 7.8.5, which agreement shall become effective as of
the Effective Time.

 

 50 

 

 

7.9.          Directors and Officers Indemnification and Insurance.

 

7.9.1.          The Company shall indemnify, defend and hold harmless each
person who is now, or who has been at any time before the date hereof or who
becomes before the Effective Time, an officer or director of NHBT (the
“Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including attorney’s fees), liabilities or judgments or amounts that are paid
in settlement (which settlement shall require the prior written consent of the
Company, which consent shall not be unreasonably withheld) of or in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, or administrative (each a “Claim”), in which an Indemnified Party is,
or is threatened to be made, a party or witness in whole or in part or arising
in whole or in part out of the fact that such person is or was a director,
officer or employee of NHBT if such Claim pertains to any matter of fact
arising, existing or occurring at or before the Effective Time (including,
without limitation, the Merger and the other transactions contemplated hereby),
regardless of whether such Claim is asserted or claimed before, or after, the
Effective Time, to the fullest extent as would have been permitted by NHBT under
West Virginia law and under NHBT’s Articles of Incorporation and Bylaws. The
Company shall pay expenses in advance of the final disposition of any such
action or proceeding to each Indemnified Party to the fullest extent as would
have been permitted by NHBT under West Virginia law and under NHBT’s Articles of
Incorporation and Bylaws, upon receipt of an undertaking to repay such advance
payments if he shall be adjudicated or determined to be not entitled to
indemnification in the manner set forth below. Any Indemnified Party wishing to
claim indemnification under this Section 7.9 upon learning of any Claim, shall
notify the Company (but the failure so to notify the Company shall not relieve
it from any liability which it may have under this Section 7.9, except to the
extent such failure materially prejudices the Company) and shall deliver to the
Company the undertaking referred to in the previous sentence.

 

7.9.2.          In the event that either the Company or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving bank or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of the Company shall assume the obligations set forth in
this Section 7.9.

 

7.9.3.          The Company shall maintain, or shall cause Farmers National to
maintain, in effect for up to three years following the Effective Time, the
current directors’ and officers’ liability insurance policies covering the
officers and directors of NHBT (provided, that the Company may substitute
therefore policies of at least the same coverage containing terms and conditions
which are not materially less favorable to the officers and directors of NHBT)
with respect to matters occurring at or prior to the Effective Time; provided,
however, that in no event shall the Company be required to expend pursuant to
this Section 7.9 an aggregate amount to exceed $18,000 with respect to such
insurance (the “Maximum Amount”); provided, further, that if the amount of the
aggregate premium necessary to maintain or procure such insurance coverage
exceeds the Maximum Amount, the Company shall maintain the most advantageous
policies of directors’ and officers’ insurance obtainable for a premium equal to
the Maximum Amount. In connection with the foregoing, NHBT agrees in order for
the Company to fulfill its agreement to provide directors and officers liability
insurance policies for up to three years to provide such insurer or substitute
insurer with such reasonable and customary representations as such insurer may
request with respect to the reporting of any prior claims.

 

7.10.         Stock and Cash Reserve.

 

The Company agrees at all times from the date of this Agreement until the Merger
Consideration has been paid in full to reserve a sufficient number of shares of
its common stock to fulfill its obligations under this Agreement.

 

 51 

 

 

7.11.         Adverse Actions.

 

Neither the Company nor any Company Subsidiary shall: (a) take any action that
would, or is reasonably likely to, prevent or impede the Merger from qualifying
as a reorganization within the meaning of Section 368 of the Code; or (b) take
any action that is intended or is reasonably likely to result in (i) any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any respect at any time at or prior to the Effective Time, (ii) any of
the conditions to the Merger set forth in Article 9 not being satisfied, (iii) a
material violation of any provision of this Agreement, or (iv) a material delay
in the consummation of the Merger except, in each case, as may be required by
applicable law or regulation.

 

ARTICLE VIII
REGULATORY AND OTHER MATTERS

 

8.1.          Shareholder Meeting.

 

NHBT will (a) as promptly as practicable after the Merger Registration Statement
is declared effective by the SEC, take all steps necessary to duly call, give
notice of, convene and hold a meeting of its shareholders (the “NHBT
Shareholders Meeting”), for the purpose of considering this Agreement and the
Merger, and for such other purposes as may be, in NHBT’s reasonable judgment,
necessary or desirable, and (b) subject to Section 6.10, have its Board of
Directors recommend approval of this Agreement to the NHBT shareholders (the
“NHBT Recommendation”). Subject to Section 6.10.5, the Board of Directors of
NHBT shall use its commercially reasonable best efforts to obtain from the
shareholders of NHBT the required vote to approve the Merger, including by
communicating to its shareholders its recommendation (and including such
recommendation in the Proxy Statement-Prospectus) that they adopt and approve
this Agreement and the transactions contemplated hereby.

 

8.2.          Proxy Statement-Prospectus.

 

8.2.1.          For the purposes (x) of registering Company Common Stock to be
offered to holders of NHBT Common Stock in connection with the Merger with the
SEC under the Securities Act and (y) of holding the NHBT Shareholders Meeting,
the Company shall draft and prepare, and NHBT shall cooperate in the preparation
of, the Merger Registration Statement, including a proxy statement of NHBT, and
a prospectus of the Company satisfying all applicable requirements of applicable
state securities and banking laws, and of the Securities Act and the Exchange
Act, and the rules and regulations thereunder (such proxy statement/prospectus
in the form mailed to the NHBT shareholders, together with any and all
amendments or supplements thereto, being herein referred to as the “Proxy
Statement-Prospectus”). The Company shall file the Merger Registration
Statement, including the Proxy Statement-Prospectus, with the SEC. Each of the
Company and NHBT shall use their commercially reasonable efforts to have the
Merger Registration Statement declared effective under the Securities Act as
promptly as practicable after such filing, and each of NHBT and the Company
shall thereafter promptly mail the Proxy Statement-Prospectus to the NHBT
shareholders. The Company shall also use its commercially reasonable efforts to
obtain all necessary state securities law or “Blue Sky” permits and approvals
required to carry out the transactions contemplated by this Agreement, and NHBT
shall furnish all information concerning NHBT and the holders of NHBT Common
Stock as may be reasonably requested in connection with any such action.

 

 52 

 

 

8.2.2.          NHBT shall provide the Company with any information concerning
itself that the Company may reasonably request in connection with the drafting
and preparation of the Proxy Statement-Prospectus, and the Company shall notify
NHBT promptly of the receipt of any comments of the SEC with respect to the
Proxy Statement-Prospectus and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to NHBT
promptly copies of all correspondence between the Company or any of their
representatives and the SEC. The Company shall give NHBT and its counsel
reasonable opportunity to review and comment on the Proxy Statement-Prospectus
prior to its being filed with the SEC and shall give NHBT and its counsel the
reasonable opportunity to review and comment on all amendments and supplements
to the Proxy Statement-Prospectus and all responses to requests for additional
information and replies to comments prior to their being filed with, or sent to,
the SEC. Each of the Company and NHBT agrees to use commercially reasonable
efforts, after consultation with the other party hereto, to respond promptly to
all such comments of and requests by the SEC and to cause the Proxy
Statement-Prospectus and all required amendments and supplements thereto to be
mailed to the holders of NHBT Common Stock entitled to vote at their respective
NHBT Shareholders Meeting at the earliest practicable time.

 

8.2.3.          NHBT and the Company shall promptly notify the other party if at
any time it becomes aware that the Proxy Statement-Prospectus or the Merger
Registration Statement contains any untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, NHBT shall cooperate with the Company
in the preparation of a supplement or amendment to such Proxy
Statement-Prospectus that corrects such misstatement or omission, and the
Company shall file an amended Merger Registration Statement with the SEC, and
each party shall mail an amended Proxy Statement-Prospectus to its respective
shareholders.

 

8.3.          Regulatory Approvals.

 

Each of NHBT and the Company will cooperate with the other and use all
reasonable efforts to promptly prepare and file all necessary documentation and
all necessary filings and to obtain all necessary permits, consents, waivers,
approvals and authorizations of the SEC, the Bank Regulators and any other third
parties and governmental bodies necessary to consummate the transactions
contemplated by this Agreement. NHBT and the Company will furnish each other and
each other’s counsel with all information concerning themselves, their
Subsidiaries, directors, officers and shareholders and such other matters as may
be necessary or advisable in connection with the Proxy Statement-Prospectus and
any application, petition or any other statement or application made by or on
behalf of NHBT or the Company to any Bank Regulatory or governmental body in
connection with the Merger, and the other transactions contemplated by this
Agreement. Each party shall have the right to review and approve in advance all
characterizations of the information relating to such party and any of its
Subsidiaries, which appear in any filing made in connection with the
transactions contemplated by this Agreement with any governmental body.

 

ARTICLE IX
CLOSING CONDITIONS

 

9.1.          Conditions to Each Party’s Obligations under this Agreement.

 

The respective obligations of each party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:

 

9.1.1.          Shareholder Approval. This Agreement and the transactions
contemplated hereby shall have been approved by the requisite vote of the
shareholders of NHBT.

 

9.1.2.          Orders and Prohibitions. None of NHBT, the Company or any of
their respective Subsidiaries shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction that enjoins or
prohibits the consummation of the transactions contemplated by this Agreement
and no statute, rule or regulation shall have been enacted, entered,
promulgated, interpreted, applied or enforced by any Governmental Entity or Bank
Regulator, that enjoins or prohibits the consummation of the transactions
contemplated by this Agreement.

 

 53 

 

 

9.1.3.          Regulatory Approvals. All Regulatory Approvals, and other
necessary approvals, authorizations and consents of any Governmental Entities
required to consummate the transactions contemplated by this Agreement shall
have been obtained and shall remain in full force and effect and all waiting
periods relating to such approvals, authorizations or consents shall have
expired; and no such approval, authorization or consent shall include any
condition or requirement, excluding standard conditions that are normally
imposed by the regulatory authorities in bank merger transactions, that would,
in the good faith reasonable judgment of the Board of Directors of the Company,
materially and adversely affect the business, operations, financial condition,
property or assets of the combined enterprise of NHBT and the Company or
materially impair the value of NHBT to the Company.

 

9.1.4.          Effectiveness of Merger Registration Statement. The Merger
Registration Statement shall have become effective under the Securities Act and
no stop order suspending the effectiveness of the Merger Registration Statement
shall have been issued, and no proceedings for that purpose shall have been
initiated or threatened by the SEC and, if the offer and sale of Company Common
Stock in the Merger is subject to the “Blue Sky” laws of any state, shall not be
subject to a stop order of any state securities commissioner.

 

9.1.5.          Tax Opinion. On the basis of facts, representations and
assumptions which shall be consistent with the state of facts existing at the
Closing Date, the Company shall have received an opinion of Silver, Freedman,
Taff & Tiernan LLP, and NHBT shall have received an opinion of Keevican, Weiss,
Bauerle & Hirsch, LLC, each reasonably acceptable in form and substance to the
Company and NHBT, dated as of the Closing Date, substantially to the effect that
for federal income tax purposes, the Merger will qualify as a reorganization
within the meaning of Section 368(a) of the Code. In rendering the tax opinion
described in this Section 9.1.6, the law firms may require and rely upon
customary representations contained in certificates of officers of the Company
and NHBT and their respective Subsidiaries.

 

9.2.          Conditions to the Obligations of the Company under this Agreement.

 

The obligations of the Company under this Agreement shall be further subject to
the satisfaction of the conditions set forth in this Section 9.2 at or prior to
the Closing Date:

 

9.2.1.          Representations and Warranties. Each of the representations and
warranties of NHBT set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of all times up to and including the Effective
Time of the Merger as though made on and as of the Effective Time of the Merger
(except to the extent such representations and warranties speak as of a
specified date); provided, however, that the representations and warranties in
Sections 4.11.4 and 4.16 shall be true and correct in all material respects and
provided, further, none of the NHBT MAE Reps shall be deemed untrue or incorrect
for purposes of this Section 9.2.1, and NHBT shall not be deemed to have
breached any NHBT MAE Rep, in any case, as a consequence of the existence of any
fact, event or circumstance except to the extent such fact, circumstance or
event, individually or in the aggregate with all other facts, events or
circumstances inconsistent with any representation or warranty set forth herein,
has had or would be reasonably likely to have a Material Adverse Effect (without
giving effect to any materiality or Material Adverse Effect qualifier in such
representation or warranty). NHBT shall have delivered to the Company a
certificate to such effect signed by the Chief Executive Officer and the Chief
Financial Officer of NHBT as of the Effective Time.

 

 54 

 

 

9.2.2.          Agreements and Covenants. NHBT shall have performed in all
material respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and the Company shall have received a certificate signed on
behalf of NHBT by the Chief Executive Officer and Chief Financial Officer of
NHBT to such effect dated as of the Effective Time.

 

9.2.3.          Dissenters’ Rights. Holders of no more than one percent (1.0%)
of the issued and outstanding shares of NHBT shall have exercised their
statutory appraisal or dissenters’ rights pursuant to Section 3.3.10 hereof
prior to the Closing Date.

 

9.2.4.          No Change Resulting in Material Adverse Effect. From the date
hereof through the Closing Date, there shall not have occurred, on a
consolidated basis, any change that individually or in the aggregate has a
Material Adverse Effect with respect to NHBT.

 

NHBT will furnish the Company with such certificates of its officers or others
and such other documents to evidence fulfillment of the conditions set forth in
this Section 9.2 as the Company may reasonably request.

 

9.3.          Conditions to the Obligations of NHBT under this Agreement.

 

The obligations of NHBT under this Agreement shall be further subject to the
satisfaction of the conditions set forth in this Section 9.3 at or prior to the
Closing Date:

 

9.3.1.          Representations and Warranties. Each of the representations and
warranties of the Company set forth in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of all times up
to and including the Effective Time of the Merger as though made on and as of
the Effective Time of the Merger (except to the extent such representations and
warranties speak as of a specified date); provided, however, that none of the
Company MAE Reps shall be deemed untrue or incorrect for purposes of this
Section 9.3.1, and the Company shall not be deemed to have breached any Company
MAE Rep, in any case, as a consequence of the existence of any fact, event or
circumstance except to the extent such fact, circumstance or event, individually
or in the aggregate with all other facts, events or circumstances inconsistent
with any representation or warranty set forth herein, has had or would be
reasonably likely to have a Material Adverse Effect (without giving effect to
any materiality or Material Adverse Effect qualifier in such representation or
warranty). The Company shall have delivered to NHBT a certificate to such effect
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company as of the Effective Time.

 

9.3.2.          Agreements and Covenants. The Company shall have performed in
all material respects all obligations and complied in all material respects with
all agreements or covenants to be performed or complied with by it at or prior
to the Effective Time, and NHBT shall have received a certificate signed on
behalf of the Company by the Chief Executive Officer and Chief Financial Officer
to such effect dated as of the Effective Time.

 

9.3.3.          Payment of Merger Consideration. The Company shall have
delivered the Exchange Fund to the Exchange Agent on or before the Closing Date.

 

9.3.4.          No Change Resulting in Material Adverse Effect. From the date
hereof through the Closing Date, there shall not have occurred, on a
consolidated basis, any change that individually or in the aggregate has a
Material Adverse Effect with respect to the Company or Farmers National.

 

 55 

 

 

The Company will furnish NHBT with such certificates of its officers or others
and such other documents to evidence fulfillment of the conditions set forth in
this Section 9.3 as NHBT may reasonably request.

 

ARTICLE X
THE CLOSING

 

10.1.          Time and Place.

 

Subject to the provisions of Articles IX and XI hereof, the Closing of the
transactions contemplated hereby shall take place at the offices of Silver,
Freedman, Taff & Tiernan LLP, 3299 K Street, NW, Suite 100, Washington, DC at
10:00 a.m. on the Closing Date, or at such other place or time upon which the
Company and NHBT mutually agree. A pre-closing of the transactions contemplated
hereby (the “Pre-Closing”) shall take place at the offices of Silver, Freedman,
Taff & Tiernan LLP, 3299 K Street, NW, Suite 100, Washington, DC at 1:00 p.m. on
the Business Day prior to the Closing Date.

 

10.2.          Deliveries at the Pre-Closing and the Closing.

 

At the Pre-Closing there shall be delivered to the Company and NHBT the
opinions, certificates, and other documents and instruments required to be
delivered under Article IX hereof. At or prior to the Closing, the Company shall
have delivered the Merger Consideration as set forth under Section 9.3.4 hereof.

 

ARTICLE XI
TERMINATION, AMENDMENT AND WAIVER

 

11.1.          Termination.

 

This Agreement may be terminated at any time prior to the Closing Date, whether
before or after approval of the Merger by the shareholders of NHBT:

 

11.1.1.          At any time by the mutual written agreement of the Company and
NHBT;

 

11.1.2.          By the Board of Directors of either party (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a breach of any of the representations or warranties set forth in this Agreement
on the part of the other party, which breach by its nature cannot be cured prior
to the Termination Date or shall not have been cured within 30 days after
written notice of such breach by the terminating party to the other party;
provided, however, that neither party shall have the right to terminate this
Agreement pursuant to this Section 11.1.2 unless the breach of representation or
warranty, together with all other such breaches, would entitle the terminating
party not to consummate the transactions contemplated hereby under Section 9.2.1
(in the case of a breach of a representation or warranty by NHBT) or
Section 9.3.1 (in the case of a breach of a representation or warranty by the
Company);

 

11.1.3.          By the Board of Directors of either party (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a failure to perform or comply with any of the covenants or agreements set forth
in this Agreement on the part of the other party, which failure by its nature
cannot be cured prior to the Termination Date or shall not have been cured
within 30 days after written notice of such failure by the terminating party to
the other party; provided, however, that neither party shall have the right to
terminate this Agreement pursuant to this Section 11.1.3 unless the breach of
covenant or agreement, together with all other such breaches, would entitle the
terminating party not to consummate the transactions contemplated hereby under
Section 9.2.2 (in the case of a breach of covenant by NHBT) or Section 9.3.2 (in
the case of a breach of covenant by the Company);

 

 56 

 

 

11.1.4.          At the election of the Board of Directors of either party if
the Closing shall not have occurred by the Termination Date, or such later date
as shall have been agreed to in writing by the Company and NHBT; provided that
no party may terminate this Agreement pursuant to this Section 11.1.4 in the
event that any action or failure to act by such party has been a principal cause
of or resulted in the failure of the Merger to occur on or before such date and
such action or failure to act constitutes a breach of this Agreement;

 

11.1.5.          By the Board of Directors of either party if the shareholders
of NHBT shall have voted at the NHBT Shareholders Meeting on the transactions
contemplated by this Agreement and such vote shall not have been sufficient to
approve such transactions;

 

11.1.6.          By the Board of Directors of either party if (a) final action
has been taken by a Bank Regulator whose approval is required in connection with
this Agreement and the transactions contemplated hereby, which final action
(i) has become unappealable and (ii) does not approve this Agreement or the
transactions contemplated hereby, or (b) any court of competent jurisdiction or
other governmental authority shall have issued an order, decree, ruling or taken
any other action restraining, enjoining or otherwise prohibiting the Merger and
such order, decree, ruling or other action shall have become final and
nonappealable;

 

11.1.7.          By the Board of Directors of the Company if NHBT has received a
Superior Proposal and the Board of Directors of NHBT has entered into an
acquisition agreement with respect to the Superior Proposal, terminated this
Agreement, or withdrawn the NHBT Recommendation, failed to make the NHBT
Recommendation or modified or qualified the NHBT Recommendation in a manner
adverse to the Company;

 

11.1.8.          By the Board of Directors of NHBT if NHBT has received a
Superior Proposal and the Board of Directors of NHBT has made a determination to
accept such Superior Proposal.

 

11.2.          Effect of Termination.

 

11.2.1.          In the event of termination of this Agreement pursuant to any
provision of Section 11.1, this Agreement shall forthwith become void and have
no further force, except that the provisions of Sections 11.2, 12.1, 12.2, 12.5,
12.6, 12.9, 12.10, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect.

 

11.2.2.          If this Agreement is terminated, expenses and damages of the
parties hereto shall be determined as follows:

 

(A)         Except as provided below, whether or not the Merger is consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

(B)         In the event of a termination of this Agreement because of a willful
breach of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.

 

 57 

 

 

(C)         As a condition of the Company’s willingness, and in order to induce
the Company, to enter into this Agreement, and to reimburse the Company for
incurring the costs and expenses related to entering into this Agreement and
consummating the transactions contemplated by this Agreement, NHBT hereby agrees
to pay the Company, and the Company shall be entitled to payment of an amount
equal to $250,000 (the “Termination Fee”). The Termination Fee shall be paid
within three (3) Business Days after written demand for payment is made by the
Company, following the occurrence of any of the events set forth below:

 

(i)          NHBT terminates this Agreement pursuant to Section 11.1.8 or the
Company terminates this Agreement pursuant to Section 11.1.7; or

 

(ii)         The entering into a definitive agreement by NHBT relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal involving
NHBT within twelve (12) months after the termination of the Agreement by the
Company pursuant to Section 11.1.2 or 11.1.3 because of, in either case, a
willful breach by NHBT; or

 

(iii)        The failure of the shareholders of NHBT to approve this Agreement
by the requisite vote at the NHBT Shareholders Meeting.

 

(D)         The right to receive the Termination Fee under Section 11.2.2(C)
will constitute the sole and exclusive remedy of the Company against NHBT and
its Subsidiaries and their respective officers and directors with respect to a
termination under such Section 11.2.2(C) above. NHBT acknowledges that the
agreements contained in Section 11.2.2(C) are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
the Company would not enter into this Agreement. Accordingly, if NHBT fails to
pay in a timely manner the amounts due under Section 11.2.2(C), and, in order to
obtain such payment, the Company makes a claim that results in a judgment
against NHBT for the amounts set forth in Section 11.2.2(C), NHBT shall pay to
the Company the reasonable costs and expenses of the Company (including
reasonable attorneys’ fees and expenses) in connection with such suit, together
with interest on the amounts set forth in Section 11.2.2(C) at the prime rate
published by The Wall Street Journal (Eastern Edition) and in effect on the date
such payment was required to be made.

 

11.3.          Amendment, Extension and Waiver.

 

Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the shareholders of NHBT), the parties
hereto by action of their respective boards of directors, may (a) amend this
Agreement, (b) extend the time for the performance of any of the obligations or
other acts of any other party hereto, (c) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (d) waive compliance with any of the agreements or
conditions contained herein; provided, however, that after any approval of this
Agreement and the transactions contemplated hereby by the shareholders of NHBT,
no amendment to this Agreement may be made which under applicable law further
approval by the shareholders of NHBT is required, unless such further
shareholder approval is so obtained. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto. Any
agreement on the part of a party hereto to any extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party, but such waiver or failure to insist on strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

 58 

 

 

ARTICLE XII
MISCELLANEOUS

 

12.1.          Confidentiality.

 

Each party shall, and shall cause its representatives, advisers and agents to,
maintain the confidentiality of all confidential information furnished to it by
the other party concerning its and its Subsidiaries’ businesses, operations, and
financial positions and shall not use such information for any purpose except in
furtherance of the transactions contemplated by this Agreement. If this
Agreement is terminated prior to the Effective Time, each party shall promptly
return or certify the destruction of all documents and copies thereof, and all
work papers containing confidential information received from the other party.

 

12.2.          Public Announcements.

 

NHBT and the Company shall cooperate with each other in the development and
distribution of all news releases and other public disclosures with respect to
this Agreement, and except as may be otherwise required by law or the applicable
listing and corporate governance rules and regulations of NASDAQ, neither NHBT
nor the Company shall issue any news release, or other public announcement or
communication with respect to this Agreement unless such news release, public
announcement or communication has been approved by the other party (which
approval shall not be unreasonably withheld, conditioned or delayed).

 

12.3.          Survival.

 

All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto or thereto shall expire on and be
terminated and extinguished at the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time.

 

12.4.          Notices.

 

All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery, mailed by prepaid United
States registered or certified mail, return receipt requested, sent by a
nationally recognized overnight courier or given by email, addressed as follows:

 

If to the Company, to:

William C. Marsh

Chairman, President and Chief Executive Officer

Emclaire Financial Corp

612 Main Street

Emlenton, Pennsylvania 16373

Fax: (724) 867-1007

    With required copies (which shall not constitute notice) to: Raymond A.
Tiernan, Esquire
Hugh T. Wilkinson, Esquire
Silver, Freedman, Taff & Tiernan LLP
3299 K Street, NW, Suite 100
Washington, DC  20007
Fax: (202) 337-5502

 

 59 

 

 

If to NHBT, to:

Mark A. Mangano

President

Northern Hancock Bank & Trust Co.

226 Washington Street

Newell, West Virginia 26050

Fax: (304) 387-2781

    With required copies (which shall not constitute notice) to:

James F. Bauerle

Keevican, Weiss, Bauerle & Hirsch, LLC

Three Gateway Center

401 Liberty Avenue, 3rd Floor

Pittsburgh, Pennsylvania 15222

Fax: (412) 355-2609

 

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) Business Days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) Business Day after being delivered to
the overnight courier if next Business Day delivery is requested by the sender.

 

12.5.          Parties in Interest.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party. Except for the provisions of Article III and
Section 7.9, following the Effective Time, nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

12.6.          Complete Agreement.

 

This Agreement, including the Exhibits and Disclosure Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto contains the entire agreement and understanding of the parties with
respect to its subject matter. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties, both written and oral, with
respect to its subject matter.

 

12.7.          Counterparts.

 

This Agreement may be executed in one or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original. A facsimile copy or electronic transmission of a signature page shall
be deemed to be an original signature page.

 

12.8.          Severability.

 

In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

 

 60 

 

 

12.9.          Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to its principles of conflicts of laws.

 

12.10.         Interpretation.

 

When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. The recitals hereto constitute an integral part of this Agreement.
References to Sections include subsections, which are part of the related
Section (e.g., a section numbered “Section 5.5.1” would be part of “Section 5.5”
and references to “Section 5.5” would also refer to material contained in the
subsection described as “Section 5.5.1”). The table of contents, index and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The phrases
“the date of this Agreement”, “the date hereof” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the Recitals to this Agreement. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. All documents and information set forth in the
Company’s Securities Documents shall be deemed to have been “made available” or
“provided” to NHBT.

 

12.11.       Specific Performance; Jurisdiction.

 

12.11.1.          The parties hereto agree that irreparable damage would occur
in the event that the provisions contained in this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions hereof in the United States
District Court for the Western District of Pennsylvania or in any state court
located in the Commonwealth of Pennsylvania, this being in addition to any other
remedy to which they are entitled at law or in equity. The parties hereby waive
any defense that a remedy at law would be adequate and any requirement under any
applicable law to post a bond or other security as a prerequisite to obtaining
specific performance relief. In addition, each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the United States
District Court for the Western District of Pennsylvania or of any state court
located in the Commonwealth of Pennsylvania in the event any dispute arises out
of this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the United States District Court for the
Western District of Pennsylvania or any state court located in the Commonwealth
of Pennsylvania.

 

 61 

 

 

12.11.2.          EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL JURY IN RESPECT OF ANY CLAIM DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT: (i) NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY PROCEEDING,
SEEK TO ENFORCE EITHER OF SUCH WAIVERS; (ii) IT UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVERS; (iii) IT MAKES SUCH WAIVERS VOLUNTARILY; AND
(iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.11.2.

 

[Signature page follows]

 

 62 

 

 

IN WITNESS WHEREOF, the Company and NHBT have caused this Agreement to be
executed by their duly authorized officers as of the date first set forth above.

 

  Emclaire Financial Corp         By: /s/William C. Marsh   Name: William C.
Marsh   Title: President and Chief Executive Officer         Northern Hancock
Bank and Trust Co.         By: /s/Mark A. Mangano   Name: Mark A. Mangano  
Title: President and Chief Executive Officer

 

 63 

 

 

EXHIBIT A

 

AGREEMENT OF MERGER

 

THIS AGREEMENT OF MERGER (“Merger Agreement”) dated as of _____ __, 2017 is made
by and between The Farmers National Bank of Emlenton, a national bank (“Farmers
National”), and Northern Hancock Bank & Trust Co., a West Virginia bank
(“NHBT”).

 

RECITALS:

 

WHEREAS, NHBT and Emclaire Financial Corp, the parent bank holding company for
Farmers National (the “Company”), previously have entered into an Agreement and
Plan of Merger, dated as of May 4, 2017 (the “Plan”), providing for the merger
of NHBT with and into Farmers National (the “Merger”).

 

WHEREAS, the Plan and this Agreement have been approved by (i) more than a
majority of the boards of directors of each of NHBT and Farmers National, (ii)
the shareholders of NHBT by more than a majority of the shares represented or
present at a meeting of shareholders held to vote on the Merger, and (iii) the
Company, as the sole shareholder of Farmers National; and

 

WHEREAS, the parties hereto desire to provide herein for the terms of the Merger
of NHBT with and into Farmers National in accordance with the terms of the Plan
and this Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and mutual agreements
contained herein, the parties hereto agree as follows:

 

Merger. Subject to the terms and conditions of this Merger Agreement, at the
Effective Time (as defined below), NHBT shall merge with and into Farmers
National pursuant to the provisions of 12 U.S.C. §215a-1, 12 U.S.C. §1831u and
the regulations of the Office of the Comptroller of the Currency (the “OCC”).
Upon consummation of the Merger, the separate corporate existence of NHBT shall
cease and Farmers National shall survive and continue to exist as a national
banking association incorporated under the laws of the United States (Farmers
National and NHBT, collectively, are sometimes referred to herein as the
“Merging Institutions” and Farmers National, as the surviving institution in the
Merger, is sometimes referred to herein as the “Surviving Bank”).

 

Effective Time. The Merger shall become effective on _________ __, 2017 at
___:___ _.m., subject to (i) the satisfaction or, to the extent permitted by
applicable law, the waiver of the closing conditions set forth in Article IX of
the Plan, and (ii) receipt of all necessary approvals or non-objections from the
OCC and all other necessary Regulatory Approvals from any Bank Regulator. The
time that the Merger shall become effective is hereinafter referred to as the
“Effective Time.”

 

Conversion of NHBT Common Stock and Farmers National Common Stock. As provided
in Section 3.1.3 of the Plan, as of the Effective Time, each share of common
stock, par value $10.00 per share, of NHBT (“NHBT Common Stock”), issued and
outstanding immediately prior to the Effective Time (other than shares (i) as to
which dissenters’ rights have been asserted and duly perfected in accordance
with applicable law (“Dissenting Shares”) and (ii) held by NHBT (including
treasury shares) or Farmers National or the Company other than in a fiduciary
capacity, which shares shall be cancelled) shall, by virtue of the Merger and
without any action on the part of the holder thereof, be cancelled and by
operation of law be converted into and represent the right to receive (i) 0.9793
of a share of common stock, par value $1.25 per share of the Company (“Company
Common Stock”), subject to adjustment as provided in the Plan, and (ii) a cash
payment, without interest, equal to $3.35.

 

 i 

 

 

Articles of Association and Bylaws. The Articles of Association and Bylaws of
Farmers National shall be the Articles of Association and Bylaws of the
Surviving Bank, until altered, amended or repealed in accordance with their
terms and applicable law.

 

Name; Offices. The name of the Surviving Bank shall be “The Farmers National
Bank of Emlenton.” The main office of the Surviving Bank shall be the main
office of Farmers National immediately prior to the Effective Time. All offices
of NHBT and Farmers National which are in lawful operation as of the Effective
Time shall be the offices of the Surviving Bank upon consummation of the Merger,
subject to the opening or closing of any offices of Farmers National or NHBT
which may be authorized by the OCC after the date hereof.

 

Directors and Executive Officers. Upon consummation of the Merger, the persons
serving as directors and executive officers of Farmers National immediately
prior to the Effective Time shall be the directors and executive officers of the
Surviving Bank. Directors and officers of the Surviving Bank shall serve for
such terms as are specified in the Articles of Association and Bylaws of the
Surviving Bank.

 

Representations and Warranties. Each of NHBT and Farmers National represents and
warrants that this Agreement of Merger has been duly authorized, executed and
delivered by such party and constitutes a legal, valid and binding obligation of
such party, enforceable against it in accordance with the terms hereof.

 

Effects of the Merger. Upon consummation of the Merger, and in addition to the
effects under applicable law, all assets, rights interests, privileges, powers,
franchises and property (real, personal and mixed) of NHBT and Farmers National
shall be automatically transferred to and vested in the Surviving Bank by virtue
of such Merger without any deed or other document of transfer. The Surviving
Bank, without any order or action on the part of any court or otherwise and
without any documents of assumption or assignment, shall hold and enjoy all of
the assets, rights, privileges, powers, properties, franchises and interests,
including, without limitation, appointments, powers, designations, nominations
and all other rights, interests and powers as agent or fiduciary, in the same
manner and to the extent as such rights, interests and powers were held or
enjoyed by NHBT and Farmers National, respectively. The Surviving Bank shall be
responsible for all of the liabilities, restrictions and duties of every kind
and description of both NHBT and Farmers National, immediately prior to the
Merger, including, without limitation, liabilities for all deposits, debts,
obligations and contracts of NHBT and Farmers National, respectively, matured or
unmatured, whether accrued, absolute, contingent or otherwise and whether or not
reflected or reserved against on balance sheets, books of accounts or records of
either NHBT or Farmers National. Deposit accounts shall be deemed issued in the
name of the Surviving Bank in accordance with applicable FDIC regulations. All
rights of creditors and other obligees and all liens on property of either NHBT
or Farmers National shall be preserved, shall be assumed by the Surviving Bank
and shall not be released or impaired. The Company, as the sole shareholder of
the Surviving Bank, shall possess all the voting rights with respect to the
shares of stock of the Surviving Bank.

 

Additional Actions. If, at any time after the Effective Time, the Surviving Bank
shall consider that any further assignments or assurances in law or any other
acts are necessary or desirable to (i) vest, perfect or confirm, of record or
otherwise, in the Surviving Bank its rights, title or interest in, to or under
any of the rights, properties or assets of NHBT acquired or to be acquired by
the Surviving Bank as a result of, or in connection with, the Merger, or (ii)
otherwise carry out the purposes of this Merger Agreement, NHBT and its proper
officers and directors shall be deemed to have granted to the Surviving Bank an
irrevocable power of attorney to execute and deliver all such proper deeds,
assignments and assurances in law and to do all acts necessary or proper to
vest, perfect or confirm title to and possession of such rights, properties or
assets in the Surviving Bank and otherwise to carry out the purposes of this
Merger Agreement; and the proper officers and directors of the Surviving Bank
are fully authorized in the name of NHBT or otherwise to take any and all such
action.

 

 2 

 

 

Counterparts. This Merger Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one agreement.

 

Governing Law. This Merger Agreement shall be governed in all respects,
including, but not limited to, validity, interpretation, effect and performance,
by the laws of the Commonwealth of Pennsylvania, except as otherwise provided by
the laws of the United States.

 

Amendment. This Merger Agreement may be amended, modified or supplemented only
by written agreement of Farmers National and NHBT at any time prior to the
Effective Time.

 

Waiver. Subject to applicable law, any of the terms or conditions of this Merger
Agreement may be waived at any time by whichever of the parties hereto is, or
the shareholders of which are, entitled to the benefit thereof by action taken
by the Board of Directors of such party.

 

Successors and Assigns. This Merger Agreement may not be assigned by any party
hereto without the prior written consent of the other party. Subject to the
foregoing, this Merger Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

Termination. This Merger Agreement shall terminate upon the termination of the
Plan in accordance with its terms. This Merger Agreement also may be terminated
at any time prior to the Effective Time by mutual consent of Farmers National
and NHBT in a written instrument, if and to the extent authorized by the
respective Boards of Directors of Farmers National and NHBT. In the event of the
termination of this Merger Agreement as provided in this Section 15, this Merger
Agreement shall forthwith become null and void and of no further force or effect
and there shall be no liability or obligation under this Merger Agreement on the
part of any of the parties hereto or any of their respective directors, officers
or affiliates, except that no party shall be relieved or released from any
damages or liabilities arising out of any willful breach of this Merger
Agreement.

 

Other Terms. All terms used in this Merger Agreement shall, unless defined
herein, have the meanings set forth in the Plan. The Plan is incorporated herein
by this reference and made a part hereof to the extent necessary or appropriate
to effect and consummate the terms of this Merger Agreement and the Merger.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, each of Farmers National and NHBT has caused this Agreement
of Merger to be executed on its behalf by its duly authorized officers as of the
date first above written.

 

  THE FARMERS NATIONAL BANK OF EMLENTON         Attest:                   By:  
Name: Amanda L. Engles     Name: William C. Marsh Title: Secretary     Title:
  Chairman, President and Chief Executive Officer             NORTHERN HANCOCK
BANK & TRUST CO.         Attest:                   By:   Name:     Name: Mark A.
Mangano Title: Secretary     Title:   President and Chief Executive Officer

 

 4 

 